


AMENDMENT NO. 10
TO
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of March 15, 2013, is entered into among HBI RECEIVABLES LLC, as seller
(“Seller”), HANESBRANDS INC., in its capacity as servicer (in such capacity, the
“Servicer”), the Committed Purchasers party hereto, the Conduit Purchasers party
hereto, the Managing Agents party hereto, and HSBC SECURITIES (USA) INC.
(“HSBC”), as agent (in such capacity, the “Agent”). Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
“Purchase Agreement” referred to below.
PRELIMINARY STATEMENTS
A.    Reference is made to that certain Receivables Purchase Agreement dated as
of November 27, 2007 among Seller, Servicer, the Committed Purchasers, the
Conduit Purchasers, the Managing Agents and the Agent (as amended prior to the
date hereof and as the same may be further amended, restated, supplemented or
modified from time to time, the “Purchase Agreement”).
B.    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
SECTION 1.     Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the Purchase Agreement is hereby amended
as set forth in Annex A hereto. In Annex A hereto, deletions of text in the
Purchase Agreement are indicated by struck-through text, and insertions of text
are indicated by bold double-underlined text.
SECTION 2.    Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
(a)    It has all necessary corporate or company power and authority to execute
and deliver this Amendment and to perform its obligations under the Purchase
Agreement as amended hereby, the execution and delivery of this Amendment and
the performance of its obligations under the Purchase Agreement as amended
hereby has been duly authorized by all necessary corporate or company action on
its part and this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    On the date hereof, before and after giving effect to this Amendment, (i)
no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.

* PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST

--------------------------------------------------------------------------------



SECTION 3.    Conditions Precedent. This Amendment shall become effective on the
first Business Day (the “Effective Date”) on which the Agent or its counsel has
received (i) counterpart signature pages to this Amendment executed by each of
the parties hereto and (ii) payment of the Renewal Fee (as such term is defined
in the Fee Letter dated as of March 15, 2013).
SECTION 4.    Reference to and Effect on the Transaction Documents.
(a)    Upon the effectiveness of this Amendment, (i) each reference in the
Purchase Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Purchase Agreement as
amended or otherwise modified hereby.
(b)    Except as specifically amended, terminated or otherwise modified above,
the terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, any Managing
Agent or any Purchaser under the Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
SECTION 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 8.    Fees and Expenses. Seller hereby confirms its agreement to pay on
demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith,

2

--------------------------------------------------------------------------------



including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel to the Agent, Managing Agents or Purchasers with respect thereto.
SECTION 9.    Miscellaneous. The undersigned acknowledge and agree that the
provisions of Section 13.6, 13.7 and 13.8 of the Purchase Agreement shall apply
to this Amendment and shall be binding on the parties as if set out in full in
this Amendment.
[Remainder of Page Deliberately Left Blank]





3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.
HBI RECEIVABLES LLC, as Seller




By: /s/ Jodie Covington
Name: Jodie Covington
Title: Vice President and Treasurer
HANESBRANDS INC., as Servicer


By: /s/ Jodie Covington
Name: Jodie Covington
Title: Assistant Treasurer



Signature Page
to
Amendment No. 10 to RPA

--------------------------------------------------------------------------------



REGENCY ASSETS LIMITED, as assignee Conduit Purchaser


By: /s/ Conor Blake
Name: Conor Blake
Title: Director








HSBC SECURITIES (USA) Inc., as a Managing Agent and Agent




By: /s Richard Burke
Name: Richard Burke
Title: Managing Director




REGENCY ASSETS LIMITED, as assignee Committed Purchaser




By: /s/ Conor Blake
Name: Conor Blake
Title: Director



Signature Page
to
Amendment No. 10 to RPA

--------------------------------------------------------------------------------



MARKET STREET FUNDING LLC, as a Conduit Purchaser


By: /s/ Evelyn Echevarria
Name: Evelyn Echevarria
Title: Vice President
PNC BANK, N.A., as a Committed Purchaser and as a Managing Agent


By: /s/ William P. Falcon
Name: William P. Falcon
Title: Senior Vice President

Signature Page
to
Amendment No. 10 to RPA

--------------------------------------------------------------------------------



ANNEX A
(Attached.)






--------------------------------------------------------------------------------

ANNEX I
CONFORMED COPY





RECEIVABLES PURCHASE AGREEMENT
dated as of November 27, 2007
AS MODIFIED BY
AMENDMENT NO. 1
Dated as of March 16, 2009,
AMENDMENT NO. 2
Dated as of April 13, 2009
AMENDMENT NO. 3
Dated as of August 14, 2009
AMENDMENT NO. 4
Dated as of December 10, 2009
AMENDMENT NO. 5
Dated as of December 21, 2009
AMENDMENT NO. 6
Dated as of December 17, 2010
AMENDMENT NO. 7
Dated as of January 31, 2011
AMENDMENT NO. 8
Dated as of March 18, 2011
and
AMENDMENT NO. 9
Dated as of March 16, 2012
and
AMENDMENT NO. 10
Dated as of March 15, 2013
Among
HBI RECEIVABLES LLC, as Seller,
HANESBRANDS INC., as Servicer,
THE COMMITTED PURCHASERS PARTY HERETO FROM TIME TO TIME,
THE CONDUIT PURCHASER PURCHASERS PARTY HERETO FROM TIME TO TIME,
THE MANAGING AGENTS PARTY HERETO FROM TIME TO TIME,








--------------------------------------------------------------------------------




and
HSBC SECURITIES (USA) INC.1 
as Agent


____________________________
1 Amendment No. 2 provided for each and every reference to “JPMorgan” and
“JPMorgan Chase Bank, N.A.”, insofar as such references are made to the Person
serving as the “Agent”, to replace such references with “HSBC” and “HSBC
Securities (USA) Inc.”, respectively, throughout the Purchase Agreement.








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I PURCHASE AGREEMENTS     1    
Section 1.1    Purchase Facility    1
Section 1.2    Increases    2
Section 1.3    Decreases    3
Section 1.4    Payment Requirements    3
ARTICLE II        PAYMENTS AND COLLECTIONS                 3
Section 2.1    Payments    3
Section 2.2    Collections Prior to Amortization    4
Section 2.3    Collections Following Amortization    4
Section 2.4    Application of Collections    4
Section 2.5    Payment Rescission    5
Section 2.6    Maximum Purchaser Interests    5
ARTICLE III    COMPANY FUNDING    6
Section 3.1    Yield    6
Section 3.2    Yield Payments    6
Section 3.3    Calculation of Yield    6
ARTICLE IV    COMMITTED PURCHASER FUNDING    6
Section 4.1    Committed Purchaser Funding    6
Section 4.2    Yield Payments    6
Section 4.3    Selection and Continuation of Tranche Periods    6
Section 4.4    Committed Purchaser Discount Rates    7
Section 4.5    Suspension of the LIBO Rate    7
ARTICLE V    REPRESENTATIONS AND WARRANTIES    8
Section 5.1    Representations and Warranties of The Seller Parties    8
Section 5.2    Committed Purchaser Representations and Warranties    12
Section 5.3    Representations and Warranties Regarding Conduit Purchasers    
13
ARTICLE VI    CONDITIONS OF PURCHASES    13
Section 6.1    Conditions Precedent to Initial Incremental Purchase    13
Section 6.2    Conditions Precedent to All Purchases and Reinvestments    14
ARTICLE VII    COVENANTS    15
Section 7.1    Affirmative Covenants of The Seller Parties    15
Section 7.2    Negative Covenants of The Seller Parties    22
ARTICLE VIII    ADMINISTRATION AND COLLECTION    24
Section 8.1    Designation of Servicer    24
Section 8.2    Duties of Servicer    25
Section 8.3    Collection Notices    26
Section 8.4    Responsibilities of Seller    26
Section 8.5    Reports    26
Section 8.6    Servicing Fees    27
Section 8.7    Servicer Default    27
ARTICLE IX    AMORTIZATION EVENTS    27
Section 9.1    Amortization Events    27
Section 9.2    Remedies    30
ARTICLE X    INDEMNIFICATION    30
Section 10.1    Indemnities by Seller    30
Section 10.2    Indemnities by Servicer    33

Page i



--------------------------------------------------------------------------------




Section 10.3    Increased Cost and Reduced Return    34
Section 10.4    Other Costs and Expenses    35
Section 10.5    Accounting Based Consolidation Event    3536
Section 10.6    Status of Purchasers    37
Section 10.7    Refunds    38
ARTICLE XI    THE AGENT    3638
Section 11.1    Authorization and Action    3638
Section 11.2    Delegation of Duties    3639
Section 11.3    Exculpatory Provisions    3739
Section 11.4    Reliance by Agent    3739
Section 11.5    Non‑Reliance on Agent and Other Purchasers    3840
Section 11.6    Reimbursement and Indemnification    3840
Section 11.7    Agent in its Individual Capacity    3841
Section 11.8    Successor Agent    3941
ARTICLE XII    ASSIGNMENTS; PARTICIPATIONS    3941
Section 12.1    Assignments    3941
Section 12.2    Participations    4043
Section 12.3    Federal Reserve    4143
ARTICLE XIV    MISCELLANEOUS    4143
Section 13.1    Waivers and Amendments    4143
Section 13.2    Notices    4244
Section 13.3    Ratable Payments    4245
Section 13.4    Protection of Ownership Interests of the Purchasers    4345
Section 13.5    Confidentiality    4346
Section 13.6    Bankruptcy Petition    4547
Section 13.7    Limited Recourse    4547
Section 13.8    Limitation of Liability    4649
Section 13.9    CHOICE OF LAW    4649
Section 13.10    CONSENT TO JURISDICTION    4649
Section 13.11    WAIVER OF JURY TRIAL    4649
Section 13.12    Integration; Binding Effect; Survival of Terms    4750
Section 13.13    Counterparts; Severability; Section References    4750
Section 13.14    Agent Roles    4750
Section 13.15    Characterization    4851
Section 13.16    USA PATRIOT Act    4952



















Page ii



--------------------------------------------------------------------------------




Exhibits and Schedules
Exhibit I
Definitions
Exhibit II
Form of Purchase Notice
Exhibit III
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s)
Exhibit IV
Form of Reduction Notice
Exhibit V
Form of Compliance Certificate
Exhibit VI
Form of Collection Account Agreement
Exhibit VII
Form of Assignment Agreement
Exhibit VIII
Credit and Collection Policy
Exhibit IX
Form of Contract(s)
Exhibit X
Form of Weekly Report
Exhibit XI
Form of Settlement Report
Exhibit XII
[Reserved]
Exhibit XIII
Form of Daily Report
 
 
Schedule A
Commitments
Schedule B
Closing Documents
Schedule C
Special Concentration Limits
Schedule D
Calendar Months




Page iii



--------------------------------------------------------------------------------




HBI RECEIVABLES LLC
RECEIVABLES PURCHASE AGREEMENT




This Receivables Purchase Agreement dated as of November 27, 2007 (this
“Agreement”) is among HBI Receivables LLC, a Delaware limited liability company
(“Seller”), Hanesbrands Inc., a Maryland corporation (“HBI”), as initial
Servicer (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), the entities listed on Schedule A to this Agreement as
Committed Purchasers (together with their respective successors and assigns
hereunder, the “Committed Purchasers”), the entities listed on Schedule A to
this Agreement as Conduit Purchasers (together with their respective successors
and assigns hereunder, the “Conduit Purchasers”), the entities listed on
Schedule A to this Agreement as Managing Agents (together with their respective
successors and assigns hereunder, the “Managing Agents”), and HSBC Securities
(USA) Inc., (“HSBC”), as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder, the
“Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.




PRELIMINARY STATEMENTS


Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.


The Conduit Purchasers may, in their absolute and sole discretion, purchase
Purchaser Interests from Seller from time to time.


In the event that a Conduit Purchaser declines to make any purchase, the
Committed Purchasers in its Purchase Group shall, at the request of Seller,
purchase Purchaser Interests from time to time.


HSBC Securities (USA) Inc. has been requested and is willing to act as Agent on
behalf of the Purchasers in accordance with the terms hereof.


ARTICLE I
PURCHASE ARRANGEMENTS


Section 1.1    Purchase Facility.


(a)    Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of the
Purchasers during the period from the date hereof to but not including the
Facility Termination Date; provided that the aggregate Capital outstanding at
any time hereunder shall not exceed (i) in respect of all Purchasers, an amount
equal to the Purchase Limit at such time and (ii) in respect of any Purchase
Group, the applicable Group Purchase Limit at such time. In accordance with the
terms and conditions set forth herein, each Conduit Purchaser may, at its
option, instruct its Managing Agent to cause the Agent to purchase on its
behalf, or if any Conduit Purchaser shall decline to purchase, its Managing
Agent shall

Page 1



--------------------------------------------------------------------------------




cause the Agent to purchase, on behalf of the Committed Purchasers in its
Purchase Group, the applicable Purchase Group Share of such Purchaser Interests.


(b)    Seller may, upon at least 10 Business Days’ notice to each Managing Agent
and the Agent, terminate in whole or reduce in part, the unused portion of the
Purchase Limit. Upon any reduction in the Purchase Limit, the Group Purchase
Limits shall be permanently reduced by a corresponding amount (ratably among the
Purchase Groups in accordance with the Purchase Group Shares) and the
Commitments of each Committed Purchaser in each Purchase Group shall be ratably
reduced in accordance with their respective Pro Rata Share. Each partial
reduction of the Purchase Limit shall be in an amount equal to $1,000,000 or an
integral multiple thereof.


(c)    On the date of each Incremental Purchase made under Section 1.2 and on
the date of each Reinvestment made under Section 2.2, Seller hereby sells and
assigns to the Agent (for the benefit of the Purchasers ratably among the
Purchase Groups, in accordance with each Purchase Group Share), and the Agent
hereby purchases, for the benefit of such Purchasers, a Purchaser Interest in
the Receivables, Related Security and Collections then existing and thereafter
arising or existing, subject only to the payment by such Purchasers of the
applicable Purchase Price therefor in accordance with the terms of this
Agreement.
 
Section 1.2    Increases.


Seller shall provide the Agent and each Managing Agent with at least two (2)
Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”) signed by an Authorized Officer no
later than 11:00 a.m. (New York City time) at least one (1) Business Day prior
to such Incremental Purchase. Each Purchase Notice shall be subject to Section
6.2 hereof and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall not be less than $1,000,000)
and date of purchase and, in the case of an Incremental Purchase to be funded by
the Committed Purchasersother than directly or indirectly through the issuance
of Commercial Paper, the requested Discount Rate and Tranche Period. Following
receipt of a Purchase Notice, each Managing Agent will determine whether the
Conduit Purchasers in its Purchase Group agree to make the purchase of the
applicable Purchase Group Share of such Incremental Purchase. In the event that
a Purchase Group has more than one Conduit Purchaser, the related Managing Agent
shall allocate the Incremental Purchases among such Conduit Purchasers in its
sole discretion. If the Conduit Purchasers in any Purchase Group decline to make
a proposed purchase, the Managing Agent for the related Purchase Group shall
notify Seller and Seller may cancel the Purchase Notice. In the absence of such
a cancellation, the applicable Purchase Group Share of the requested Incremental
Purchase will be made by the Committed Purchasers in such Purchase Group ratably
based on their Pro Rata Shares. The Committed Purchasers in a Purchase Group
will not fund any portion of an Incremental Purchase unless the Conduit
Purchasers in its Purchase Group have declined to fund such portion. On the date
of each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI, the applicable Purchasers in each Purchase
Group shall initiate a wire transfer of immediately available funds to the
account specified by Seller, no later than 1211:00 noon (Chicagoa.m. (New York
City time), an amount equal to the applicable Purchase Group Share of the
applicable Purchase Price for such Incremental Purchase. There may not be more
than tenone (101) Incremental PurchasesPurchase during any calendar monthweek.

Page 2



--------------------------------------------------------------------------------




Section 1.3    Decreases. Seller shall provide the Agent and each Managing Agent
with prior written notice in a form set forth as Exhibit IV hereto in conformity
with the Required Notice Period (a “Reduction Notice”) of any proposed reduction
of Aggregate Capital from Collections. Such Reduction Notice shall designate (i)
the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the applicable
Required Notice Period), and (ii) the amount of Aggregate Capital to be reduced
(the “Aggregate Reduction”) which shall be distributed ratably to each Purchase
Group based on the Purchase Group Share of the Aggregate Capital of each
Purchase Group and which shall be applied by each Managing Agent ratably to the
Purchaser Interests of the Purchasers in such Managing Agent’s Purchase Group
ratably in accordance with the amount of Capital (if any) owing to such
Purchasers. Only one (1) Reduction Notice shall be outstanding at any time.


Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m.
(ChicagoNew York City time) on the day when due in immediately available funds,
and if not received before 11:00 a.m. (ChicagoNew York City time) shall be
deemed to be received on the next succeeding Business Day. If such amounts are
payable to a Purchaser they shall be paid to the applicable Managing Agent, for
the account of such Purchaser, at the account specified by such Managing Agent.
All computations of Yield, per annum fees hereunder and per annum fees under the
Fee Letter shall be made on the basis of a year of 360 days for the actual
number of days elapsed. If any amount hereunder shall be payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.


ARTICLE II
PAYMENTS AND COLLECTIONS


Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay when due to the Agent or each
Managing Agent, as applicable, for the account of the relevant Purchasers,
Funding Sources or Indemnified Parties on a full recourse basis, as applicable,
(i) such fees as set forth in the Fee Letter and in the Agent Fee Letter2, (ii)
all amounts payable as Yield, (iii) all amounts payable as Deemed Collections
(which shall be immediately due and payable by Seller and applied to reduce
outstanding Aggregate Capital hereunder in accordance with Sections 2.2 and
2.3), (iv) all amounts required pursuant to Section 2.6, (v) all amounts payable
pursuant to Article X, if any, (vi) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables and (vii) all Broken Funding Costs (collectively, the
“Obligations”). If any Person fails to pay any of the Obligations when due, such
Person agrees to pay, on demand, interest thereon accruing at the Default Rate
until paid in full. Notwithstanding the foregoing, no provision of this
Agreement, the Fee Letter or the Agent Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law.3


__________________________
2 Clause (i) of Section 2.1 was deleted and replaced in its entirety by
Amendment No. 1.
3 This sentence was deleted and replaced in its entirety by Amendment No. 1.







Page 3



--------------------------------------------------------------------------------




If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.


Section 2.2    Collections Prior to Amortization. (a) Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids, any Aggregate Reductions or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections and/or Deemed
Collections are received by the Servicer prior to the Amortization Date and such
Collections and/or Deemed Collections are not so set aside or held in trust for
the payment of Aggregate Unpaids or Aggregate Reductions, Seller hereby requests
and the Purchasers hereby agree to make, simultaneously with such receipt, but
subject to the conditions precedent set forth herein, a reinvestment (each a
“Reinvestment”) with that portion of the balance of each and every Collection
and Deemed Collection received by the Servicer that is part of any Purchaser
Interest, such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.


Section 2.3    Collections Following Amortization. On the Amortization Date and
on each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Obligations owed by
Seller and not previously paid by Seller in accordance with Section 2.1.


Section 2.4    Application of Collections. (i) Prior to the Amortization Date,
on each Settlement Date, and (ii) on and after the Amortization Date, on each
Settlement Date and on such additional dates as the Agent may request (which may
be each Business Day), the Servicer shall distribute the funds set aside or held
in trust pursuant to Section 2.2 or 2.3 (as applicable), in the following
priority:


(i) first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if an Originator or one of its
Affiliates is not then acting as the Servicer,


(ii) second, to the Agent, for its own account, all accrued and unpaid fees
under the Agent Fee Letter, and to each Managing Agent, for its own account or
for the benefit of the Purchasers in its Purchase Group, all accrued and unpaid
fees under the Fee Letter and all Yield, ratably in accordance with such amounts
owed to such parties;4 


(iii) third, (to the extent applicable) to the Agent, to be distributed to each
Managing Agent, for the benefit of the Purchasers in its Purchase Group to be
applied
_______________________________
4 Clause (ii) of Section 2.4 was deleted and replaced in its entirety by
Amendments No. 1 and No. 2.



Page 4



--------------------------------------------------------------------------------




to the reduction of the Aggregate Capital, ratably in accordance with each
Purchase Group Share,


(iv) fourth, to the reimbursement of the Agent’s and the Managing Agents’ costs
of collection and enforcement of the Facility documentsTransaction Documents
ratably in accordance with the costs owed to such parties,


(v) fifth, for the ratable payment of all other unpaid Obligations, provided
that to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when an Originator or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations, and


(vi) sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to Seller.


Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in this Section 2.4 above, shall be shared ratably (within
each priority) among the parties described in such priority of application in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority unless otherwise specified. Each Managing Agent
shall distribute the amounts received pursuant to clauses (iii) and (iv) above
to the Purchasers in its Purchase Group ratably according to the applicable
amounts owed to such Purchasers. On and after the Amortization Date, in the
event that applications of Collections are made on a date other than a
Settlement Date, if any Managing Agent so directs the Agent, the Agent shall set
aside from Collections for distribution to such Managing Agent on the next
Settlement Date, the accrued and unpaid fees under the Fee Letter and accrued
and unpaid Yield which are (or will be) due and payable to the Managing Agents
and Purchasers in the related Purchase Group on the next Settlement Date.


Section 2.5    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason to the extent such payment is returned or refunded by any of the Agent,
any Managing Agent, any Purchaser or any Indemnified Party. Seller shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the Agent (for the ratable application to
the Person or Persons who suffered such rescission, return or refund) the full
amount thereof, plus interest thereon at the Default Rate from the date of any
such rescission, return or refunding.


Section 2.6    Maximum Purchaser Interests. Prior to the Amortization Date, the
Seller shall ensure that the aggregate Purchaser Interests of the Purchasers
shall at no time exceed in the aggregate 100%. If prior to the Amortization
Date, the aggregate of the Purchaser Interests of the Purchasers exceeds 100%,
Seller shall pay within one (1) Business Day an amount to the Managing Agents
which shall be allocated to each Managing Agent based on each Purchase Group
Share to be applied to reduce the Aggregate Capital (as allocated by each
Managing Agent to each of the Purchasers in its related Purchaser Group ratably
based upon each such Purchaser’s Capital) such that after giving effect to such

Page 5



--------------------------------------------------------------------------------




payment (and the application thereof to reduce the Aggregate Capital) the
aggregate of the Purchaser Interests equals or is less than 100%.




ARTICLE III
CONDUIT PURCHASER FUNDING


Section 3.1    Yield. The Capital associated with each Purchaser Interest funded
by a Conduit Purchaser shall accrue Yield at the CP Rate applicable to such
Conduit Purchaser for each day that any Capital in respect of such Purchaser
Interest is outstanding ; provided, that the Capital associated with any
Purchaser Interest, portion thereof or undivided interest therein which is being
funded by the Committed Purchasers in such Conduit Purchaser's Purchase Group
pursuant to a Liquidity Agreement shall accrue Yield pursuant to Article IV.
With respect to Capital funded by a Conduit Purchaser for which the Managing
Agent is HSBC, the Seller may request the CP Tranche Period and HSBC, as
Managing Agent will, in its sole discretion, agree to such requested CP Tranche
Period or in consultation with the Seller, select a different CP Tranche Period.


Section 3.2    Yield Payments. On each Settlement Date Seller shall pay to each
Managing Agent for the benefit of each Conduit Purchaser in its Purchase Group
an aggregate amount equal to all accrued and unpaid Yield in respect of the
Capital associated with all Purchaser Interests of each Conduit Purchaser for
the immediately preceding Accrual Period in accordance with Article II.


Section 3.3    Calculation of Yield. On or before the second Business Day
immediately preceding each Settlement Date, each Managing Agent shall calculate
the aggregate amount of Yield due and payable to each Conduit Purchaser in its
Purchase Group for the immediately preceding Accrual Period and shall notify
Seller of such aggregate amount.


ARTICLE IV
COMMITTED PURCHASER FUNDING


Section 4.1    Committed Purchaser Funding. The Capital associated with each
Purchaser Interest funded by the Committed Purchasers shall accrue Yield for
each day during its Tranche Period at either the LIBO Rate or the Prime Rate in
accordance with the terms and conditions hereof. If any Committed Purchaser
acquires by assignment from the Conduit Purchaser in its Purchase Group all or
any portion of a Purchaser Interest (or an undivided interest therein) pursuant
to such Conduit Purchaser’s Liquidity Agreement, then (i) until Seller gives
notice to the applicable Managing Agent of another Discount Rate in accordance
with Section 4.4, the initial Discount Rate for any such Purchaser Interest (or
portion thereof or interest therein) so transferred to the Committed Purchasers
shall be the Prime Rate and (ii) until a new Tranche Period is selected in
accordance with Section 4.3, each such Purchaser Interest shall be deemed to
have a new Tranche Period commencing on the date of such transfer.


Section 4.2    Yield Payments. On each Settlement Date, Seller shall pay to each
Managing Agent (for the benefit of the Committed Purchasers in its Purchase
Group) an aggregate amount equal to the accrued and unpaid Yield for each
Tranche Period in accordance with Article II.

Page 6



--------------------------------------------------------------------------------




Section 4.3    Selection and Continuation of Tranche Periods.


(a)    With consultation from (and approval by) the related Managing Agent,
Seller shall from time to time request Tranche Periods for the Purchaser
Interests funded by the Committed Purchasers in each Purchase Group, provided
that, each Tranche Period shall end on a Settlement Date.


(b)    Seller, upon notice to and consent by the applicable Managing Agent
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche: (i) divide any such Purchaser Interest
funded by the Committed Purchasers in the same Purchase Group into multiple
Purchaser Interests, (ii) combine any such Purchaser Interest with one or more
other Purchaser Interests of a Committed Purchaser in the same Purchase Group
that have a Terminating Tranche ending on the same day as such Terminating
Tranche or (iii) combine any such Purchaser Interest with a new Purchaser
Interest to be purchased by such Committed Purchaser on the day such Terminating
Tranche ends, provided, that in no event may a Purchaser Interest of any Conduit
Purchaser be combined with a Purchaser Interest of the Committed Purchasers in
its Purchase Group.


Section 4.4    Committed Purchaser Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest funded by the Committed
Purchasers. Seller shall by 11:00 a.m. (ChicagoNew York City time): (i) at least
three (3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) no later than the Business Day of expiration of any Terminating Tranche
with respect to which the Prime Rate is being requested as a new Discount Rate,
give each Managing Agent irrevocable notice of the new Discount Rate requested
for the Purchaser Interest associated with such Terminating Tranche. Until
Seller gives notice to the Agent of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Committed Purchasers pursuant
to a Liquidity Agreement shall be the Prime Rate.


Section 4.5    Suspension of the LIBO Rate.


(a)    If any Committed Purchaser notifies its related Managing Agent that it
has determined that funding its Pro Rata Share of the Purchaser Interests of the
Committed Purchasers at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or that (i) deposits of a type and maturity
appropriate to match fund its Purchaser Interests at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then such
Managing Agent shall suspend the availability of such LIBO Rate and require
Seller to select the Prime Rate for any Purchaser Interest accruing Yield at
such LIBO Rate.


(b)    If less than all of the Committed Purchasers in any Purchase Group give a
notice to the related Managing Agent pursuant to Section 4.5(a), each Committed
Purchaser which gave such a notice shall be obliged, at the request of Seller or
such Financing Institution’s Managing Agent, to assign all of its rights and
obligations hereunder to (i) another Committed Purchaser in its Purchase Group
or (ii) another funding entity nominated by Seller or the related Managing Agent
that is acceptable to the Agent, the applicable Managing Agent and the related
Conduit Purchasers and willing to participate in

Page 7



--------------------------------------------------------------------------------




this Agreement until the date described in clause (i) of the definition of
Facility Termination Date in the place of such notifying Committed Purchaser;
provided that (i) the notifying Committed Purchaser receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such notifying
Committed Purchaser’s share of the Capital and Yield and all accrued but unpaid
fees and other costs and expenses payable in respect of its share of the
Purchaser Interests, and (ii) the replacement Committed Purchaser otherwise
satisfies the requirements of Section 12.1(b).


ARTICLE V
REPRESENTATIONS AND WARRANTIES


Section 5.1    Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
(a)    Corporate Existence and Power. Such Seller Party is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of its state of incorporation or formation, as applicable,
identified in the Preamble to this Agreement. Such Seller Party is duly
qualified to do business and is in good standing as a foreign entity, and has
and holds all corporate or limited liability company power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except in each
case, where a failure to do so could not reasonably be expected to have a
Material Adverse Effect.


(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate or limited
liability company action on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.


(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or formation, as
applicable or by‑laws or operating agreement, as applicable, (ii) any law, rule
or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder), except in the case of clauses
(ii), (iii) or (iv), where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.


(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction

Page 8



--------------------------------------------------------------------------------




Document to which it is a party and the performance of its obligations hereunder
and thereunder except where the failure to obtain such authorization or approval
or take such action or make such notice or filing could not reasonably be
expected to have a Material Adverse Effect.


(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Seller is not in default with respect to any order of any court, arbitrator or
governmental body. Servicer is not in default with respect to any order of any
court, arbitrator or governmental body other than such default which could not
reasonably be expected to have a Material Adverse Effect.


(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).


(g)    Accuracy of Information. All written information heretofore furnished by
such Seller Party or any of its Affiliates to the Agent, the Managing Agents or
the Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers, taken as a
whole, does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not materially misleading as of the date such information was furnished.


(h)    Use of Proceeds. No proceeds of any purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.


(i)    Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.


(j)    Perfection. Seller is an organization organized solely under the laws of
the state identified in the Preamble to this Agreement. This Agreement, together
with the filing of the financing statements contemplated hereby, is effective
to, and shall, upon each purchase hereunder, transfer to the Agent for the
benefit of the relevant Purchaser or Purchasers (and the Agent for the benefit
of such Purchaser or Purchasers shall acquire from

Page 9



--------------------------------------------------------------------------------




Seller) a valid and perfected first priority undivided percentage ownership or
security interest in each Receivable existing or hereafter arising and in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transactions Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.


(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the principal
offices where it keeps the Records necessary to identify, collect and enforce
the Receivables are located at the address(es) listed on Exhibit III or such
other locations of which the Managing Agents have been notified in accordance
with Section 7.2(a) in jurisdictions where all action required by Section
13.4(a) has been taken and completed. Seller’s Federal Employer Identification
Number is correctly set forth on Exhibit III.


(l)    Collections. The conditions and requirements set forth in Sections 7.1(j)
and 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Schedule II to the Fee Letter. Seller has
not granted any Person, other than the Agent as contemplated by this Agreement,
dominion and control of any Lock-Box or Collection Account, or the right to take
dominion and control of any such Lock-Box or Collection Account at a future time
or upon the occurrence of a future event.


(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since January 2, 2010, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries taken as a whole or the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) Seller represents and
warrants that since the date of this Agreement, no event has occurred that would
have a material adverse effect on (A) the financial condition or operations of
Seller, (B) the ability of Seller to perform its obligations under the
Transaction Documents, or (C) the collectibility of the Receivables generally or
any material portion of the Receivables, other than due to the insolvency,
bankruptcy or creditworthiness of an Obligor.


(n)    No Amortization Event or Servicer Default. No event has occurred and is
continuing that constitutes an Amortization Event, a Potential Amortization
Event, a Servicer Default or a Potential Servicer Default.


(o)    Names. Seller has not used any corporate names, trade names or assumed
names other than the name in which it has executed this Agreement.


(p)    Ownership of Seller. HBI owns, directly or indirectly, 100% of the issued
and outstanding equity interests of Seller, free and clear of any Adverse Claim.
Such capital stock is validly issued, fully paid and nonassessable, and there
are no options, warrants or other rights to acquire securities of Seller.



Page 10



--------------------------------------------------------------------------------




(q)    Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.


(r)    Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto and the applicable Credit
and Collection Policy, does not contravene or violate any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
except where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect.


(s)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except as to which the
Managing Agents have been notified and any necessary consents have been obtained
in accordance with Section 7.1(a)(vii).


(t)    Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by an
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.


(u)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).


(v)    Eligible Receivables. Each Receivable identified by Seller or the
Servicer as an Eligible Receivable in any report, statement or other information
delivered pursuant to any Transaction Document was an Eligible Receivable as of
the date so identified.


(w)    Net Receivables Balance. Seller has determined that, immediately after
giving effect to each Incremental Purchase and Reinvestment hereunder, the Net
Receivables Balance is at least equal to the sum of (i) the Aggregate Capital,
plus (ii) the Aggregate Reserves.


(x)    Solvency. After giving effect to the sale or contribution of Receivables
and the Incremental Purchase and Reinvestments, as applicable, to be made on
such date and to the application of the proceeds therefrom, Seller is and will
be Solvent.



Page 11



--------------------------------------------------------------------------------




(y)    Taxes. Servicer has filed all material tax returns and reports required
by law to have been filed by it and has paid all taxes thereby shown to be due
and owing, except any such taxes which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books or except to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect.
Seller has filed all tax returns and reports required by law to be filed by it
and has paid all taxes and governmental charges at any time owing, except any
such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books. Seller has paid
when due any taxes payable in connection with the Receivables.


(z)    ERISA. During the twelve-consecutive-month period prior to the date
hereof and prior to the date of any Incremental Purchase or Reinvestment
hereunder, no steps have been taken to terminate any Pension Plan which has
caused or could reasonably be expected to cause Servicer or any Subsidiary to
incur any liability, and no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to an Adverse Claim under Section
302(f) of ERISA with respect to any assets of Servicer or any Subsidiary. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which might result in the incurrence by the Servicer of any
material liability, fine or penalty. Seller does not participate in any Pension
Plan.


Section 5.2    Committed Purchaser Representations and Warranties. Each
Committed Purchaser hereby represents and warrants to the Managing Agent, each
Conduit Purchaser in its Purchase Group and each Seller Party that:


(a)    Existence and Power. Such Committed Purchaser is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power and authority to perform its obligations hereunder.


(b)    No Conflict. The execution and delivery by such Committed Purchaser of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.


(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Committed Purchaser
of this Agreement and the performance of its obligations hereunder.


(d)    Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting

Page 12



--------------------------------------------------------------------------------




creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).


Section 5.3    Representations and Warranties Regarding Conduit Purchasers. Each
Managing Agent hereby represents and warrants to the each Seller Party that,
with respect to each Conduit Purchaser in its Purchase Group:


(a)    Existence and Power. Such Conduit Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all corporate power and authority to
perform its obligations hereunder.


(b)    No Conflict. The execution and delivery by such Conduit Purchaser of this
Agreement and the performance of its obligations hereunder are within its
organizational powers, have been duly authorized by all necessary corporate or
limited liability company action, do not contravene or violate (i) its
certificate or articles of incorporation or formation, by-laws or limited
liability company agreement, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such Conduit
Purchaser.


(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Conduit Purchaser of
this Agreement and the performance of its obligations hereunder.


(d)    Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Conduit Purchaser enforceable against such Conduit Purchaser
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).






ARTICLE VI
CONDITIONS OF PURCHASES


Section 6.1    Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Agent and the Managing Agents shall have
received on or before the date of such purchase those documents listed on
Schedule B, (b) the Agent shall have received evidence of a marking by each
Originator and Seller of their respective master data processing records
evidencing the applicable Receivables to reflect the sales thereof contemplated
by the Transaction Documents, (c) Bryant Park Funding LLC shall have received
letters from each of S&P and Moody’s which confirm the short-term debt ratings
of its Commercial Paper, and (d) the Agent and the Managing Agents shall have
received all fees and expenses required to be paid on such date pursuant to the
terms of this Agreement,

Page 13



--------------------------------------------------------------------------------




the Fee Letter and the letter agreement dated as of August 14, 2007 between HBI
and J.P. Morgan Securities Inc.


Section 6.2    Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase of a Purchaser Interest and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment: (i) the Servicer shall have delivered to
the Agent and each Managing Agent on or prior to the date of such Incremental
Purchase or Reinvestment, in form and substance satisfactory to the Agent and
each Managing Agent, all Weekly Reports and Settlement Reports as and when due
under Section 8.5 except to the extent that any failure has been waived by the
Agent and each Managing Agent and (ii) upon the Agent’s or any Managing Agent’s
request, the Servicer shall have delivered to the Agent and each Managing Agent
at least three (3) Business Days prior to such Incremental Purchase or
Reinvestment an interim Settlement Report showing the amount of Eligible
Receivables; (b) the Facility Termination Date shall not have occurred; (c) the
Agent and each Managing Agent shall have received such other approvals, opinions
or documents as it may reasonably request within three (3) Business Days of such
request if such Managing Agent or the Agent, as applicable, reasonably believes
that there has been (i) an adverse change with respect to the Agent’s first
priority perfected security interest in the Receivables, Related Security and
Collections (due to a change in Seller’s or any Originator’s jurisdiction of
organization or for any other reason) or (ii) a material adverse change with
respect to the enforceability of the rights and remedies of the Agent, the
Managing Agents and the Purchasers under the Transaction Documents and (d; (d)
in the case of each Incremental Purchase, a Purchase Notice shall have been
delivered in accordance with Section 1.2 by an Authorized Officer and (e) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):


(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;


(ii)    no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that constitutes an Amortization Event, a
Potential Amortization Event, a Servicer Default or a Potential Servicer
Default; and


(iii)    the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.


It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised (and shall be exercised at the direction of
the Required Committed Purchasers) at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

Page 14



--------------------------------------------------------------------------------




ARTICLE VII
COVENANTS


Section 7.1    Affirmative Covenants of The Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:


(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent (which
the Agent shall forward to each Managing Agent):


(i)    Annual Reporting. (A) In the case of the Servicer, within 90 days after
the close of each of its fiscal years, audited, unqualified consolidated
financial statements (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) for the Servicer for such
fiscal year certified in a manner acceptable to the Agent and the Managing
Agents by independent public accountants and (B) in the case of the Seller,
within 120 days after the close of each of its fiscal years, unaudited
unqualified financial statements (which shall include balance sheets, statements
of income and retained earnings and a statement of cash flows) for such fiscal
year, with respect to which the Seller may omit all footnotes, certified by its
Authorized Officer, provided that such reports and certifications shall be
deemed to be delivered under this Section 7.1(a)(i) upon the document being made
available on the SEC’s EDGAR website.


(ii)    Quarterly Reporting. In the case of Servicer, within 45 days after the
close of the first three (3) quarterly periods of each of its fiscal years, and
in the case of Seller, within 60 days after the close of the first three (3)
quarterly periods of each of its fiscal years, balance sheets of each of the
Servicer and Seller as at the close of each such period and statements of income
and a statement of cash flows for each such Person for the period from the
beginning of such fiscal year to the end of such quarter and with respect to
which the Seller may omit all footnotes, all certified by its respective
Authorized Officer, provided that such reports and certifications shall be
deemed to be delivered under this Section 7.1(a)(ii) upon the document being
made available on the SEC’s EDGAR website.


(iii)    Compliance Certificate. Together with, and at or before the time, the
financial statements required hereunder to be delivered by the Seller, a
compliance certificate in substantially the form of Exhibit V prepared for both
Seller Parties and signed by each Seller Party’s Authorized Officer and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.


(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of HBI copies of all financial statements, reports
and proxy statements so furnished, provided that such statements and/or reports
shall be deemed to be delivered under this Section 7.1(a)(iv) upon the document
being made available on the SEC’s EDGAR website.



Page 15



--------------------------------------------------------------------------------




(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which any Originator or any of its Subsidiaries files with the Securities and
Exchange Commission, provided that such reports shall be deemed to be delivered
under this Section 7.1(a)(v) upon the document being made available on the SEC’s
EDGAR website.


(vi)    Copies of Notices under the Transaction Documents. Promptly upon its
receipt of any notice, request for consent, financial statements, certification,
report or other communication under or pursuant to any Transaction Document from
any Person other than the Agent, any Managing Agent or any Purchaser, copies of
the same.


(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy of any Originator, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to materially and adversely affect the collectibility of the Receivables
or materially decrease the credit quality of any newly created Receivables,
requesting the Required Committed Purchasers’ consent thereto.


(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Agent or any Managing Agent may from time to time reasonably request in order to
protect the interests of the Agent, the Managing Agents and the Purchasers under
or as contemplated by this Agreement.


(b)    Notices. Such Seller Party will notify the Agent and each Managing Agent
in writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:


(i)    Amortization Events, Potential Amortization Events, Servicer Default or
Potential Servicer Default. The occurrence of each Amortization Event, Potential
Amortization Event, Servicer Default or Potential Servicer Default by a
statement of an Authorized Officer of such Seller Party describing the nature of
such occurrence and the actions being taken or to be taken by Seller or Servicer
in connection therewith.


(ii)    Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against the Servicer and its Subsidiaries
exceeds $50,000,000 and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Servicer, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect; (B)
the entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller; and (C) any
material litigation or judgments with respect to any Material Obligor which
would materially and adversely impact the collection of such Obligor’s
Receivables.


(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.



Page 16



--------------------------------------------------------------------------------




(iv)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.


(v)    Defaults Under Other Agreements. The occurrence of a default or an event
of default under any financing arrangement of the Seller involving Indebtedness
of any amount pursuant to which Seller is a debtor, an obligor or a guarantor.


(vi)    Credit Agreements. Any amendment, restatement, waiver of the occurrence
of an “Event of Default” under, or replacement of the Credit Agreement, together
with a copy of the same.


(c)    Compliance with Laws and Preservation of Corporate Existence.


(i)    Such Seller Party will comply in all respects with all applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject except, in each case, where a failure to comply could
not reasonably be expected to have a Material Adverse Effect.


(ii)    Such Seller Party will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where its business is conducted except, in each case, where a
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(d)    Audits. Such Seller Party will furnish to the Agent and each Managing
Agent from time to time such information with respect to it and the Receivables
as the Agent or any Managing Agent may reasonably request. Such Seller Party
will, from time to time during regular business hours as requested by the Agent
or any Managing Agent upon reasonable notice and at the sole cost of such Seller
Party, permit the Agent and the Managing Agents, or their agents or
representatives (and shall cause each Originator to permit the Agent, the
Managing Agents or their agents or representatives), (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts and, in each case, with any of the officers or employees of
Seller or the Servicer having knowledge of such matters; provided that unless
either (i) an Amortization Event shall have occurred and be continuing at the
time any such audit is requested by the Agent or any Managing Agent, or (ii) the
audits previously conducted at the expense of the Seller and the Servicer during
such calendar year have not produced audit results reasonably satisfactory to
the Agent or any Managing Agent, neither Seller nor Servicer shall be required
to reimburse the Agent or any Managing Agent for the costs or expenses in
respect of more than one audit by a third party accounting or auditing firm
engaged by the Agent or any Managing Agent or any examinations or visits by the
Agent, Managing Agents or any of their Agents or representative during any
calendar year.



Page 17



--------------------------------------------------------------------------------




(e)    Keeping and Marking of Records and Books.


(i)    The Servicer will (and will cause each sub-servicer and each Originator
to, with respect to the Receivables originated by such Originator) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the prompt identification of each new Receivable and
all Collections of and adjustments to each existing Receivable). The Servicer
will (and will cause each sub-servicer and each Originator to) give the Agent
and each Managing Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.


(ii)    Such Seller Party will (and will cause each Originator to, with respect
to the Receivables originated by such Originator) (A) on or prior to the date
hereof, mark its master data processing records and other books and records
relating to the Purchaser Interests with a legend, acceptable to the Agent,
describing the Purchaser Interests and (B) upon the request of the Agent (x)
mark each related Contract constituting an instrument, chattel paper, or a
certificated security under the UCC with a legend describing the Purchaser
Interests and (y) deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables of such Originator to the extent any such Contract constitutes an
instrument, chattel paper or a certificated security under the UCC.


(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to, with respect to the Receivables
originated by such Originator) timely and fully (i) perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Receivables, and (ii)
comply in all material respects with the applicable Credit and Collection Policy
in regard to each Receivable and the related Contract.


(g)    Performance and Enforcement of Receivables Sale Agreement. Seller will,
and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in compliance with the terms
thereof and will enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent, the
Managing Agents and the Purchasers as assignees of Seller) under the Receivables
Sale Agreement as the Agent or any Managing Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.


(h)    Ownership. Seller will (or will cause each Originator to, with respect to
the Receivables originated by such Originator) take all necessary action to (i)
vest legal and equitable title to the Receivables, the Related Security and the
Collections purchased under the Receivables Sale Agreement irrevocably in
Seller, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent and the Purchasers

Page 18



--------------------------------------------------------------------------------




(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the Agent or
any Managing Agent may reasonably request), and (ii) establish and maintain, in
favor of the Agent, for the benefit of the Purchasers, a valid and perfected
first priority undivided percentage ownership interest (and/or a valid and
perfected first priority security interest) in all Receivables, Related Security
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent for the benefit
of the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Purchasers) interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent or any
Managing Agent may reasonably request).


(i)    Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from any other Person.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Agent, any Managing Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of any Originator and any Affiliates thereof
(each an “HBI Party”) and not just a division of an HBI Party. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:


(A)    conduct its own business in its own name and require that all full‑time
employees of Seller, if any, identify themselves as such and not as employees of
any HBI Party (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);


(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any HBI Party thereof, allocate the
compensation of such employee, consultant or agent between Seller and such HBI
Party, on a basis that reflects the services rendered to Seller and such HBI
Party;


(C)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any HBI Party, Seller shall
lease such office at a fair market rent;


(D)    have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;


(E)    conduct all transactions with any Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s‑length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and

Page 19



--------------------------------------------------------------------------------




any Originator on the basis of actual use to the extent practicable and, to the
extent such allocation is not practicable, on a basis reasonably related to
actual use;


(F)    at all times have a Board of Directors or Managers consisting of three
(3) members, at least one (1) member of which is an Independent Director or
Manager, as applicable;


(G)    observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);


(H)    maintain Seller’s books and records separate from those of any HBI Party
and otherwise readily identifiable as its own assets rather than assets of any
HBI Party;


(I)    prepare its financial statements separately from those of any Originator
and insure that any consolidated financial statements of any HBI Party that
include Seller and that are filed with the Securities and Exchange Commission or
any other governmental agency have notes clearly stating that Seller is a
separate corporate entity and that its assets will be available first and
foremost to satisfy the claims of the creditors of Seller;


(J)    except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any HBI
Party and only maintain bank accounts or other depository accounts to which
Seller alone is the account party, into which Seller alone makes deposits and
from which Seller alone (or the Agent hereunder) has the power to make
withdrawals;


(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by an Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));


(L)    operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to any Originator thereunder for the purchase of
Receivables from such Originator under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;


(M)    maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Limited

Page 20



--------------------------------------------------------------------------------




Liability Company Agreement in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;


(N)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement and the Performance Undertaking, such that it does
not amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement or the Performance Undertaking, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Receivables Sale Agreement or the Performance Undertaking or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Agent and the Required Committed Purchasers;


(O)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.


(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and


(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Kirkland & Ellis LLP,
as counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.


(j)    Collections. Such Seller Party will (1) direct all Obligors to remit
Collections directly to a Lock-Box or a Collection Account, (2) cause all
proceeds from all Lock-Boxes to be directly deposited by a Collection Bank into
a Collection Account and (3) cause each Lock-Box and Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect (except for the Bank of America Accounts, until the New Originators
Eligibility Date). In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within one (1) Business Day following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent, the Managing Agents and the Purchasers. Seller
will maintain exclusive ownership, dominion and control (subject to the terms of
this Agreement) of each Lock-Box and Collection Account and shall not grant the
right to take dominion and control of any Lock-Box or Collection Account at a
future time or upon the occurrence of a future event to any Person, except to
the Agent as contemplated by this Agreement (except for the Bank of America
Accounts, until the New Originators Eligibility Date).



Page 21



--------------------------------------------------------------------------------




(k)    Taxes. The Seller will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables.


(l)    Payment to Originators. With respect to any Receivable purchased by
Seller from an Originator, such sale shall be effected under, and in compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.


(m)    National Textiles Merger. Seller and Servicer shall provide the Agent and
each Managing Agent no later than ten (10) Business Days prior to the merger of
National Textiles, L.L.C. into HBI, (i) written notice of such merger and (ii) a
written description of the method Seller and Servicer will use to identify all
Excluded Receivables on its respective systems, books and records.


(n)    Covenant to Amend Definition of Eligible Receivables. Each of the Seller
and the Servicer hereby covenants and agrees that the definition of “Eligible
Receivables” shall be amended, in form and substance mutually satisfactory to
the Seller, Servicer, each Managing Agent and the Agent, no later than 30 days
following the date on which the Managing Agents complete their review of the
results of the Post-Closing Field Examination if such amendment is deemed
necessary or desirable by each of the Managing Agents in their sole, reasonable
discretion (it being understood that any such amendment shall not affect the
status of any Receivable as an Eligible Receivable prior to the effective date
of such amendment).


For purposes of this paragraph (n), “Post-Closing Field Examination” shall mean
the field examination designated as such by, and performed by representatives
of, the Managing Agents, following April 13, 2009, of the Servicer’s collection,
operating and reporting systems, the Credit and Collection Policies of the
Originators, and historical receivables, data and accounts. The Managing Agents
agree to provide a copy of the results of the Post-Closing Field Examination to
Servicer, each other Managing Agent and the Agent within 5 Business Days of its
receipt thereof.5 


Section 7.2    Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:


(a)    Name Change, Offices and Records. Such Seller Party will not change its
sole jurisdiction of organization, name, identity or corporate structure (within
the meaning of Section 9‑402(7) of any applicable enactment of the UCC) or
relocate its chief executive office or any office where Records are kept unless
it shall have: (i) given the Agent at least fifteen (15) days’ prior written
notice thereof and (ii) delivered to the Agent


___________________________
5 Paragraph (n) was added by Amendment No. 2.



Page 22



--------------------------------------------------------------------------------




all financing statements, instruments, legal opinions and other documents
requested by the Agent in connection with such change or relocation.


(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.


(c)    Modifications to Contracts and Credit and Collection Policies. Such
Seller Party will not, and will not permit any Originator to, make any change to
its Credit and Collection Policy that could reasonably be expected to materially
and adversely affect the collectibility of the Receivables or materially
decrease the credit quality of any newly created Receivables (it being
understood that the replacement of the Credit and Collection Policy of any
Originator (other than HBI) with the Credit and Collection Policy of HBI upon
prior written notice to Agent shall not be reasonably expected to have such a
material and adverse effect). Except as provided in Section 8.2(c), the Servicer
will not, and will not permit any Originator to (with respect to the Receivables
originated by such Originator), extend, amend or otherwise modify the terms of
any Receivable or any Contract related thereto other than in accordance with the
applicable Credit and Collection Policy.


(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or any
Originator. Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory.


(e)    Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.


(f)    Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of the
Agent and the Required Committed Purchasers, except with respect to the
occurrence of such Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.



Page 23



--------------------------------------------------------------------------------




(g)    Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).


(h)    Excluded Receivables. Such Seller Party will not, and will not permit any
Originator to, change the method of identification of any Excluded Receivables
on its systems, books or records from the method specified pursuant to Section
7.1(m) (or any subsequent method used in compliance with this subsection (h))
without ten (10) Business Days’ prior written notice to Agent and each Managing
Agent.




ARTICLE VIII
ADMINISTRATION AND COLLECTION


Section 8.1    Designation of Servicer.


(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. HBI is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms of
this Agreement. The Agent, with the consent or at the direction of the Required
Committed Purchasers, may at any time after the occurrence and during the
continuance of a Servicer Default designate as Servicer any Person to succeed
HBI or any successor Servicer.


(b)    Without the prior written consent of the Agent and the Required Committed
Purchasers, HBI shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) an Originator with
respect to the Receivables originated by such Originator and (ii) with respect
to certain Charged-Off Receivables, outside collection agencies in accordance
with its customary practices. None of the Originators shall be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by HBI and any such further delegation by an
Originator shall constitute a covenant breach by the Servicer hereunder. The
Agent may with the consent of, and shall at the direction of the Required
Committed Purchasers, at any time following the occurrence of a Servicer
Default, designate as Servicer any Person other than HBI, whereupon all duties
and responsibilities of HBI as Servicer hereunder shall cease and all duties and
responsibilities theretofore delegated by HBI to any Originator as sub-servicer
may, at the discretion of the Agent, be terminated forthwith on notice given by
the Agent to HBI.


(c)    Notwithstanding the foregoing subsection (b), unless and until HBI is
replaced as Servicer, (i) HBI shall be and remain primarily liable to the Agent,
the Managing Agents and the Purchasers for the full and prompt performance of
all duties and responsibilities of the Servicer hereunder and (ii) the Managing
Agents, the Agent and the Purchasers shall be entitled to deal exclusively with
HBI in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Managing Agents, the Agent and the Purchasers
shall not be required to give notice, demand or other communication to any
Person other than HBI in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. HBI, at
all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement and, if HBI is no

Page 24



--------------------------------------------------------------------------------




longer the Servicer hereunder, any replacement Servicer shall be responsible for
providing any such notice to any sub-servicer or delegate.


Section 8.2    Duties of Servicer.


(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the applicable Credit and Collection Policy.


The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each Collection Bank. In
the case of any remittances received in any Lock-Box or Collection Account that
shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, the
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.


(b)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.


(c)    The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable or limit the rights of the Agent, the
Managing Agents or the Purchasers under this Agreement. At any time after the
occurrence of an Amortization Event, notwithstanding anything to the contrary
contained herein, the Agent shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Delinquent Receivable, Defaulted Receivable or Charged-Off Receivable or to
foreclose upon or repossess any Related Security.


(d)    The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related

Page 25



--------------------------------------------------------------------------------




Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent, deliver or make
available to the Agent all such Records, at a place selected by the Agent. The
Servicer shall, from time to time at the request of the Agent or any Managing
Agent, furnish to the Agent or such Managing Agent (promptly after any such
request) a calculation of the amounts set aside for the Purchasers pursuant to
Article II.


(e)    Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor and such
Originator (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.


Section 8.3    Collection Notices. At any time after the occurrence of an
Amortization Event, the Agent is authorized at any time to date and to deliver
to the Collection Banks the Collection Notices. Seller hereby transfers to the
Agent for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the Agent, and
agrees that the Agent shall be entitled to (i) endorse Seller’s name on checks
and other instruments representing Collections, (ii) enforce the Receivables,
the related Contracts and the Related Security and (iii) take such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller.


Section 8.4    Responsibilities of Seller and Servicer. Anything herein to the
contrary notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Agent, the Managing
Agents and the Purchasers shall have any obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.


Section 8.5    Reports. The Servicer shall prepare and forward to each Managing
Agent and the Agent (i) at any time during which a Downgrade Event has occurred
and is continuing, on each Business Day, a Daily Report which will include
information regarding the Receivables as of the previous Business Day, (ii) at
any time during which (A) HBI’s issuer rating is below BB+ by S&P or (B) HBI’s
senior unsecured long-term debt rating is below Ba1 by Moody’s, on Wednesday of
each week (or if such Wednesday is not a Business Day, on the immediately
preceding Business Day), a Weekly Report which will include information
regarding the Receivables for the seven (7)-day period ending (and including)
the immediately preceding Friday, (iii) (x) prior to May 2009, on the third
Thursday of each month (or, if such day is not a Business Day, on the next
succeeding Business Day) and (y) commencing in May 2009, on the 23rd day of each
month (or, if such day is not a Business Day, on the next succeeding Business
Day), and at such other additional times as the Agent or any Managing Agent
shall request, a Settlement Report which will include information regarding the
Receivables for the most recently ended

Page 26



--------------------------------------------------------------------------------




Calendar Month and (iv) at such times as the Agent or any Managing Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.6 


Section 8.6    Servicing Fees. In consideration of HBI’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as HBI shall
continue to perform as Servicer hereunder, Seller shall pay over to HBI a fee
(the “Servicing Fee”) on each Settlement Date, in arrears for the immediately
preceding month, equal to 1.0% per annum of the average aggregate Outstanding
Balance of all Receivables during such period, as compensation for its servicing
activities.


Section 8.7    Servicer Default. The occurrence of any of the following shall
constitute a “Servicer Default”.


(a)    any Amortization Event in respect of the Servicer, other than the
Amortization Events described in Sections 9.1(e) and (f); or


(b)    any collection, billing or accounting systems failure which has a
Material Adverse Effect on the Servicer's ability to either collect the
Receivables or perform its obligations under this Agreement.


ARTICLE IX
AMORTIZATION EVENTS


Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:


(a) (i) Any Seller Party or any Originator shall fail to make any payment or
deposit required hereunder or under any other Transaction Document when due and,
in the case of a payment or deposit in respect of Capital, Yield or any fees due
under the Fee Letter or the Agent Fee Letter, such failure continues for two (2)
Business Days and, in the case of any such payment or deposit which is not in
respect of Capital, Yield or fees due under the Fee Letter or the Agent Fee
Letter, such failure continues for five (5) Business Days;7 


(ii) Any Seller Party or any Originator shall fail to perform or observe any
term, covenant or agreement contained in Sections 7.1(a) (Financial Reporting),
7.1(b) (Notices) , 7.1(c)(ii) (Preservation of Limited Liability Company or
Corporate Existence), 7.1(d) (Audits), 7.1(e) (Keeping and Marking of Records
and Books), 7.1(f) (Compliance with Contracts and Credit and Collection Policy),
7.1(g) (Performance and Enforcement of Receivables Sale Agreement), 7.1(h)
(Ownership), 7.1(i) (Purchasers’ Reliance), 7.1(j) (Collections), 7.1(l)
(Payment to Originator), 7.2 (Negative Covenants of the Seller Parties) or 8.5
(Reports) and any such failure continues for three (3) Business Days;


_____________________________
6 Section 8.5 was deleted in its entirety and replaced by Amendments No. 1, No.
2 and No. 9.


7 Paragraph (a)(i) of Section 9.1 was deleted in its entirety and replaced by
Amendment No. 1.
(iii)    Seller or any Originator shall fail to perform or observe any

Page 27



--------------------------------------------------------------------------------




other term, covenant or agreement contained herein or in any other Transaction
Document not otherwise specifically described in this Section 9.1 and such
failure shall remain unremedied for five (5) Business Days; or


(iv)     the Servicer shall fail to perform or observe any other term, covenant
or agreement contained herein or in any other Transaction Document not otherwise
specifically described in this Section 9.1 and such failure shall remain
unremedied for ten (10) Business Days.


(b)    Any representation, warranty, certification or statement made by any
Seller Party or any Originator in this Agreement, any other Transaction Document
or in any other document delivered pursuant hereto or thereto shall prove to
have been incorrect when made or deemed made.


(c)    Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party or any Originator to pay Indebtedness when due in excess of
$50,000,000 in the aggregate, or the default by any Seller Party or any
Originator in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of any Seller Party or any Originator shall
be declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.


(d)    (i) Any Seller Party, any Originator or, to the extent that it could
reasonably be expected to have a Material Adverse Effect, any of their
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against any Seller Party, any Originator or, to the extent that
it could reasonably be expected to have a Material Adverse Effect, any of their
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property and, if any such
proceeding is not commenced by a Seller Party, any Originator or any of their
Subsidiaries, such proceeding shall result in the entry of an order for relief
or shall remain for 60 days undismissed, undischarged, unstayed or unbonded
pending appeal or (iii) any Seller Party, any Originator or, to the extent that
it could reasonably be expected to have a Material Adverse Effect, any of their
Subsidiaries shall take any corporate action to authorize any of the actions set
forth in clauses (i) or (ii) above in this subsection (d).


(e)    Seller shall fail to comply with the terms of Section 2.6.


(f)8 
As at the end of any Calendar Month:



_______________________________
8 Paragraph (f) in Section 9.1 was deleted and replaced in its entirety by
Amendments No. 1 and No. 2.



Page 28



--------------------------------------------------------------------------------




(i)
the average of the Delinquency Ratios as of the end of such Calendar Month and
the two preceding Calendar Months shall exceed 4.75%;



(ii)
the average of the Loss-to-Liquidation Ratios as of the end of such Calendar
Month and the two preceding Calendar Months shall exceed 2.75%; or



(iii)
the average of the Dilution Ratios as of the end of such Calendar Month and the
two preceding Calendar Months shall exceed 14.25%.



(g)    A Change of Control shall occur.


(h)9    HBI shall fail to maintain the “Leverage Ratio” (as defined in the
Credit Agreement) in accordance with Section 7.2.4(a) of the Credit Agreement or
the “Interest Coverage Ratio” (as defined in the Credit Agreement) in accordance
with Section 7.2.4(b) of the Credit Agreement or shall fail to observe any other
financial covenant under Section 7.2.4 of the Credit Agreement.


(i)    The Agent, for the benefit of the Purchasers, shall at any time for any
reason fail to have a valid and perfected first priority undivided percentage
ownership interest (and/or a valid and perfected first priority security
interest) in all Receivables, Related Security Collections and Collection
Accounts, free and clear of any Adverse Claims other than Adverse Claims in
favor of the Agent for the benefit of the Purchasers.


(j)    (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) any (A) judgment or order for the payment of money
individually or in the aggregate in excess of $50,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) or an
indemnity by any other third party Person and as to which the insurer or such
Person has acknowledged its responsibility to cover such judgment or order not
denied in writing) shall be rendered against Servicer, any Originator or any of
their respective Subsidiaries and such judgment shall not have been vacated or
discharged or stayed or bonded pending appeal within 45 days after the entry
thereof or enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (B) non-monetary judgment or order shall be
rendered against Servicer, any Originator or any of their respective
Subsidiaries that has had, or could reasonably be expected to have, a Material
Adverse Effect.


(k)    (i) a “Termination Event” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or (ii) any
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under the Receivables Sale Agreement.


______________________________
9 Paragraph (h) in Section 9.1 was deleted and replaced in its entirety by
Amendments No. 1 and No. 4.





Page 29



--------------------------------------------------------------------------------




(l)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller or Servicer, or either Seller Party
or any Originator shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of this Agreement.


(m)    A Servicer Default occurs.


(n)    HBI shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of HBI, or HBI shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability.


Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Committed Purchasers shall, take any of the following actions: (i) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d)(ii), or
of an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (ii) to the fullest
extent permitted by applicable law, declare that interest at the Default Rate
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iii) deliver the Collection Notices to the Collection Banks, and (iv)
notify Obligors of the Purchasers’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent, the Managing Agents and
the Purchasers otherwise available under any other provision of this Agreement,
by operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.


ARTICLE X
INDEMNIFICATION


Section 10.1    Indemnities by Seller. Without limiting any other rights that
the Agent, the Managing Agents or any Purchaser may have hereunder or under
applicable law, Seller hereby agrees to indemnify (and pay upon demand to) the
Agent, each Managing Agent and each Purchaser and their respective assigns,
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, out-of-pocket
costs, expenses and for all other amounts payable, including reasonable
attorneys’ fees (which attorneys may be employees of the Agent, such Managing
Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, excluding, however:



Page 30



--------------------------------------------------------------------------------




(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;


(b)    Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;


(c)    taxes(i) taxes on or measured by net income, franchise taxes and branch
profits taxes of such Indemnified Party imposed by the jurisdiction in which
such Indemnified Party’s principal executive office is located, on or measured
by the overall net income of such Indemnified Party and (ii) withholding taxes
imposed on amounts payable to or for the account of such Indemnified Party with
respect to an applicable interest in the Purchased Interests pursuant to a law
in effect on the date which such Indemnified Party acquires such interest or
such Indemnified Party changes its lending office, in the case of each of (i)
and (ii) to the extent that the computation of such taxes is consistent with the
characterization for income tax purposes of the acquisition by the Purchasers of
Purchaser Interests as a loan or loans by the Purchasers to Seller secured by
the Receivables, the Related Security, the Collection Accounts and the
Collections; or


(d)    any United States federal withholding taxes imposed under FATCA;


(e)    Indemnified Amounts to the extent they resulted from an action brought by
any Indemnified Party against any other Indemnified Party not involving any
Seller Party, any Originator or any Subsidiary of any Seller Party or any
Originator; or


(f)    any taxes attributable to such Purchaser’s failure to comply with Section
10.6;


provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Indemnified Parties to Seller
for amounts otherwise specifically provided to be paid by Seller under the terms
of this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:


(i)    any representation or warranty made by Seller (or any officers of Seller)
under or in connection with this Agreement, any other Transaction Document or
any other information or report delivered by any such Person pursuant hereto or
thereto, which shall have been false or incorrect when made or deemed made;


(ii)    the failure by Seller to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of any Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;



Page 31



--------------------------------------------------------------------------------




(iii)    any failure of Seller to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;


(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;


(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;


(vi)    the commingling of Collections of Receivables at any time with other
funds;


(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller in which any Indemnified Party becomes involved
as a result of any of the transactions contemplated hereby;


(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;


(ix)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim
(other than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;


(x)    any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security, the Collections and the Collection Accounts, free and clear of
any Adverse Claim (except as created by the Transaction Documents);


(xi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related

Page 32



--------------------------------------------------------------------------------




Security and Collections with respect thereto, and the proceeds of any thereof,
whether at the time of any Incremental Purchase or Reinvestment or at any
subsequent time;


(xii)    any action or omission by the Seller which reduces or impairs the
rights of the Agent, the Managing Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;


(xiii)    any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; or


(xiv)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.


Section 10.2    Indemnities by Servicer. Without limiting any other rights that
the Agent, the Managing Agents or any Purchaser may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them relating to or resulting from:


(i)    any representation or warranty made by the Servicer (or any officers of
Servicer) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Servicer pursuant
hereto or thereto, which shall have been false or incorrect when made or deemed
made;


(ii)    the failure by Servicer to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto;


(iii)    any failure of Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;


(iv)    the commingling of Collections of Receivables at any time with other
funds;


(v)    any investigation, litigation or proceeding relating to Servicer in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;


(vi)    any action or omission by the Servicer which reduces or impairs the
rights of the Agent, the Managing Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable; or


(vii)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.


Notwithstanding the foregoing, Servicer shall not have any liability under this
Section 10.2 for:

Page 33



--------------------------------------------------------------------------------




(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;


(b)    Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;


(c)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or


(d)    Indemnified Amounts to the extent they resulted from an action brought by
any Indemnified Party against any other Indemnified Party not involving any
Seller Party, any Originator or any Subsidiary of any Seller Party or any
Originator;


provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Indemnified Parties to
Servicer for amounts otherwise specifically provided to be paid by Servicer
under the terms of this Agreement.


Section 10.3    Increased Cost and Reduced Return.


If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”): (i)
that subjects any Funding Source to any charge or withholding on or with respect
to any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments tosubjects any Funding Source of any amounts payable under
any Funding Agreementto any taxes (except for changes in the rate of taxtaxes
imposed on the overall net income of a Funding Source or taxes excluded by
Section 10.1) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or (ii) that imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of a Funding Source, or
credit extended by a Funding Source pursuant to a Funding Agreement or (iii)
that imposes any other condition the result of which is to increase the cost to
a Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment

Page 34



--------------------------------------------------------------------------------




calculated by reference to the amount of interests or loans held or interest
received by it, then, within five (5) Business Days after demand by the
applicable Managing Agent, Seller shall pay to the applicable Managing Agent,
for the benefit of the relevant Funding Source, such amounts charged to such
Funding Source or such amounts to otherwise compensate such Funding Source for
such increased cost or such reduction, in each case, solely to the extent that
such increased cost or such reduction is attributable to the financing,
ownership, commitment to fund, funding or maintenance of any Purchaser Interest
(as opposed to the assets generally held by the Indemnified Parties and not
related to this Agreement, the Transaction Documents and the transactions
contemplated thereby). Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change” regardless of the date enacted, adopted, issued or
implemented.10 


Section 10.4    Other Costs and Expenses. Seller shall pay to the Agent, the
Managing Agents and the Purchasers within five (5) Business Days after demand
all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of the Conduit Purchasers’
auditors auditing the books, records and procedures of Seller (subject to the
limitation set forth in Section 7.1(d)), reasonable fees of the ratings
agencies, reasonable fees and out‑of‑pocket expenses of legal counsel for each
Conduit Purchaser, each Managing Agent and the Agent (which such counsel may be
employees of such Conduit Purchaser, such Managing Agent or the Agent) with
respect thereto and with respect to advising each Conduit Purchaser, each
Managing Agent and the Agent as to their respective rights and remedies under
this Agreement; provided that in connection with the preparation, execution and
delivery of this Agreement, Seller shall be responsible for the reasonable fees
and out-of-pocket expenses of only one legal counsel for the Agent, the Managing
Agent and the Purchasers party hereto on the date hereof, provided further that
Seller shall not be responsible for the legal fees and expenses of more than one
outside counsel (in addition to any local counsel) for all Persons entitled to
payment of such fees and expenses under this Section 10.4 unless, as reasonably
determined by such Person or its counsel, representation of all such Persons by
the same counsel would be inappropriate due to actual or potential differing
interests among them. Seller shall pay to the Agent, each Managing Agent and
each Purchaser within five (5) Business Days after demand any and all costs and
expenses of the Agent, such Managing Agent and the Purchasers, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.


Section 10.5    Accounting Based Consolidation Event. If an Accounting Based
Consolidation Event shall at any time occur then, upon demand by the Agent or
the


_________________________________
10 Last sentence of Section 10.3 was added by Amendment No. 9.

Page 35



--------------------------------------------------------------------------------




applicable Managing Agent, the Seller shall pay to the Agent or such applicable
Managing Agent, for the benefit of the relevant Affected Entity, such amounts as
such Affected Entity reasonably determines will compensate or reimburse such
Affected Entity for any resulting (i) fee, expense or increased cost charged to,
incurred or otherwise suffered by such Affected Entity, (ii) reduction in the
rate of return on such Affected Entity’s capital or reduction in the amount of
any sum received or receivable by such Affected Entity or (iii) internal capital
charge or other imputed cost determined by such Affected Entity to be allocable
to the Seller or the transactions contemplated in this Agreement in connection
therewith. Amounts under this Section 10.5 may be demanded at any time without
regard to the timing of issuance of any financial statement by any Conduit or by
any Affected Entity; provided, however, that in no event may any Affected Entity
(or the applicable Agent or Managing Agent on its behalf) claim or receive
reimbursement or compensation for amounts under this Section 10.5 that would
exceed 2.00% per annum on the Group Purchase Limit for the related Purchaser
Group from the date such Accounting Based Consolidation Event occurs. If the
Agent or any Managing Agent becomes or reasonably believes that it will become
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify the Borrower of the event by reason of which it has become or
will become so entitled; provided that any failure to give such notice shall not
affect the rights to demand payment under this section.


If any Affected Entity (or the applicable Agent or Managing Agent on its behalf)
requests compensation under this Section 10.5, then the Seller may, at its sole
expense and effort, upon notice to such Affected Entity and its related Managing
Agent, require the entire related Purchaser Group (but may not require less than
all of the Purchasers and the Managing Agent in such Purchaser Group) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.1), all of their interests, rights and
obligations under this Agreement to assignees that shall assume such obligations
(which assignees may be other Purchasers if such Purchasers accept such
assignment); provided that each such assigning Purchaser and Managing Agent
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such Person’s share of the Aggregate Capital and Yield owing to such
Purchaser and all accrued but unpaid fees and other costs and expenses payable
in respect of such Purchaser Group’s share of the Purchaser Interests.11 


Section 10.6    Status of Purchasers.


(a)    Any Purchaser that is a U.S. Person (as defined in Section 7701(a)(30) of
the Internal Revenue Code of 1986 (the “Code”)) shall deliver to the Seller, the
related Managing Agent and the Agent on or prior to the date on which such
Purchaser becomes a Purchaser under this Agreement (and from time to time
thereafter upon the reasonable request of the Seller, Managing Agent or the
Agent), executed originals of IRS Form W-9 certifying that such Purchaser is
exempt from U.S. federal backup withholding tax.


(b)    Any Purchaser that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller, the related Managing Agent and
the Agent (in such number of copies as shall be requested by the recipient) on
or prior to the date on which such Purchaser becomes a Purchaser under this
Agreement (and from time to time thereafter


_____________________________
11 Section 10.5 was added by Amendment No. 1.

Page 36



--------------------------------------------------------------------------------




upon the reasonable request of the Seller, Managing Agent or the Agent),
whichever of the following is applicable:


(i)    in the case of a Purchaser claiming the benefits of an income tax treaty
to which the United States is a party, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty;
    
(ii)    executed originals of IRS Form W-8ECI;


(iii)    in the case of a Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Purchaser is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Seller within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or


(iv)    to the extent a Purchaser is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable;


(c)    If a payment made to a Purchaser under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to the Seller, the related Managing Agent and the Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Seller, such Managing Agent or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Seller, such Managing Agent or the Agent as may be necessary
for the Seller, such Managing Agent or the Agent to comply with their
obligations under FATCA or to determine that such Purchaser has complied with
such Purchaser’s obligations under FATCA and to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Section 10.7    Refunds.


If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any taxes as to which it has been indemnified pursuant
to this Section 10.1, it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under Section
10.1 with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 10.7 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the

Page 37



--------------------------------------------------------------------------------




contrary in this Section 10.7, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
10.7 the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.




ARTICLE XI
THE AGENT


Section 11.1    Authorization and Action. Each Purchaser hereby designates and
appoints (i) HSBC to act as its Agent hereunder and under each other Transaction
Document, and (ii) the Managing Agent in its Purchase Group to act as its
Managing Agent hereunder and under each other Transaction Document, and
authorizes the Agent and such Purchaser’s Managing Agent, as the case may be, to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Agent or such Managing Agent by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental thereto. Neither the Agent nor the Managing Agents shall have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent or the Managing Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent or the Managing Agents. In performing their functions and duties hereunder
and under the other Transaction Documents, (i) the Agent shall act solely as
agent for the Purchasers, (ii) each Managing Agent shall act solely as managing
agent for the Conduit Purchasers and Committed Purchasers in its Purchase Group,
and (iii) except as described in Section 12.1(c), neither the Agent nor any
Managing Agent shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Seller Party or any of such Seller Party’s
successors or assigns. Neither the Agent nor any Managing Agent shall be
required to take any action that exposes the Agent or such Managing Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent and the
Managing Agents hereunder shall terminate upon the indefeasible payment in full
of all Aggregate Unpaids. Each Purchaser hereby authorizes the Agent to file
each of the Uniform Commercial Code financing statements on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).


Section 11.2    Delegation of Duties. The Agent and the Managing Agents may
execute any of their respective duties under this Agreement and each other
Transaction Document by or through agents or attorneys‑in‑fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Agent nor any Managing Agent shall be responsible for the negligence
or misconduct of any agents or attorneys‑in‑fact selected and maintained by it
with reasonable care.


Section 11.3    Exculpatory Provisions. None of the Agent, the Managing Agents
or any of their respective directors, officers, agents or employees shall be (i)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement or any other Transaction Document (except
for its, their or such Person’s

Page 38



--------------------------------------------------------------------------------




own gross negligence or willful misconduct), or (ii) responsible in any manner
to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. Neither the Agent
nor any Managing Agent shall be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties. Neither the Agent nor any Managing Agent shall be deemed to
have knowledge of any Amortization Event or Potential Amortization Event unless
the Agent or such Managing Agent, as applicable, has received notice from Seller
or a Purchaser. No Managing Agent shall have any responsibility hereunder to any
Purchaser other than the Purchasers in its Purchase Group.


Section 11.4    Reliance by Agent.


(a) The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
selected by the Agent. The Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Managing Agents, the Required Committed Purchasers or all of the Purchasers,
as applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Purchasers, provided that unless and until the Agent shall
have received such advice, the Agent may take or refrain from taking any action,
as the Agent shall deem advisable and in the best interests of the Purchasers.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Managing Agents, the Required
Committed Purchasers or all of the Purchasers, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Purchasers.


(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence or the Purchasers in its related Purchase Group, as it
deems appropriate and it shall first be indemnified to its satisfaction by such
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchase Group. Each

Page 39



--------------------------------------------------------------------------------




Managing Agent shall in all cases be fully protected in acting, or in refraining
from acting, in accordance with a request of the Purchasers in its related
Purchase Group, and such request and any action taken or failure to act pursuant
thereto shall be finding upon all such Purchasers.


Section 11.5    Non‑Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has and
will, independently and without reliance upon the Agent, any Managing Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.


Section 11.6    Reimbursement and Indemnification. The Committed Purchasers
agree to reimburse and indemnify the Agent, and the Committed Purchasers in each
Purchase Group agree to reimburse the Managing Agent for such Purchase Group,
and their officers, directors, employees, representatives and agents ratably
according to their (a) Pro Rata Shares (in the case of any reimbursement any
indemnity obligations owing to its Managing Agent) or (b) ratable shares of the
Purchase Limit (in the case of any reimbursement and indemnity obligations owing
to the Agent), to the extent not paid or reimbursed by the Seller Parties (i)
for any amounts for which the Agent, in its capacity as Agent, or any Managing
Agent, acting in its capacity as a Managing Agent, is entitled to reimbursement
by the Seller Parties hereunder and (ii) for any other expenses incurred by the
Agent, in its capacity as Agent, or any Managing Agent, acting in its capacity
as a Managing Agent, and acting on behalf of its related Purchasers, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.


Section 11.7    Agents in their Individual Capacity. The Agent, each Managing
Agent and each of their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with Seller or any Affiliate
of Seller as though it were not the Agent or a Managing Agent hereunder. With
respect to the acquisition of Purchaser Interests pursuant to this Agreement,
the Agent and each Managing Agent shall have the same rights and powers under
this Agreement in its individual capacity as any Purchaser and may exercise the
same as though it were not the Agent or a Managing Agent, and the terms
“Committed Purchaser,” “Purchaser,” “Committed Purchasers” and “Purchasers”
shall include the Agent and each Managing Agent in its individual capacity.


Section 11.8    Successor Agent. The Agent may, upon five (5) days’ prior notice
to Seller and the Purchasers, and the Agent will, upon the direction of all of
the Purchasers (other than the Agent, in its individual capacity) resign as
Agent. Each Managing Agent may, upon five (5) days’ prior notice to Seller, the
Agent, the Purchasers in its Purchase Group, and each Managing Agent will, upon
the direction of all of the Purchasers in its Purchase Group (other than the
Managing Agent, in its individual capacity), resign as a Managing Agent. If the
Agent shall resign, then the Required Committed

Page 40



--------------------------------------------------------------------------------




Purchasers during such five‑day period shall appoint from among the Purchasers a
successor Agent. If a Managing Agent shall resign, then the Required Committed
Purchasers in its Purchase Group shall appoint a successor managing agent during
such five-day period. If for any reason no successor Agent or Managing Agent is
so appointed during such five-day period, then effective upon the termination of
such five-day period, the Purchasers shall perform all of the duties of the
Agent or the Purchasers in the applicable Purchase Group shall perform all of
the duties of such Managing Agent, as applicable, hereunder and under the other
Transaction Documents and Seller and the Servicer (as applicable) shall make all
payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Managing Agent’s or any Agent’s resignation
hereunder as Managing Agent or Agent, the retiring Managing Agent or Agent shall
be discharged from its duties and obligations hereunder and under the other
Transaction Documents and the provisions of this Article XI and Article X shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was Managing Agent or Agent under this Agreement and
under the other Transaction Documents.




ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS


Section 12.1    Assignments.


(a)    Seller and each Committed Purchaser hereby agree and consent to the
complete or partial assignment by each Conduit Purchaser of all or any portion
of its rights under, interest in, title to and obligations under this Agreement
(i) to the Committed Purchasers pursuant to this Agreement or pursuant to a
Liquidity Agreement, (ii) to any other Purchaser, any Managing Agent or the
Agent or any of their respective Affiliates, (iii) to any other issuer of
commercial paper notes or other entity which obtains funds from such an issuer
of commercial paper notes, which in either case is sponsored or administered by
the Managing Agent of such Conduit Purchaser’s Purchase Group or administered by
any Affiliate of such Managing Agent or (iv) to any other Person; provided that,
prior to the occurrence of an Amortization Event, such Conduit Purchaser may not
make any such assignment pursuant to this clause (iv) without the consent of the
Seller (which consent shall not be unreasonably withheld or delayed). Upon any
such assignment, any such Conduit Purchaser shall be released from its
obligations so assigned. Further, Seller and each Committed Purchaser hereby
agree that any assignee of any Conduit Purchaser of this Agreement or all or any
of the Purchaser Interests of any Conduit Purchaser shall have all of the rights
and benefits under this Agreement as if the term “Conduit Purchaser” explicitly
referred to such party, and no such assignment shall in any way impair the
rights and benefits of any Conduit Purchaser hereunder. Each Conduit Purchaser
shall notify the Agent of any assignment pursuant to this Section 12.1(a).
Neither Seller nor the Servicer shall have the right to assign its rights or
obligations under this Agreement.


(b)    Any Committed Purchaser may at any time and from time to time assign to
one or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser; provided that the Seller’s consent (which consent shall not
be unreasonably withheld or

Page 41



--------------------------------------------------------------------------------




delayed) shall be required for any such assignment unless: (i) such assignment
is to any other Purchaser, any Managing Agent or the Agent or any of their
respective Affiliates, (iii) such assignment is to any issuer of commercial
paper notes or other entity which obtains funds from such an issuer of
commercial paper notes, which in either case is sponsored or administered by the
Managing Agent of such Committed Purchaser’s Purchase Group or administered by
any Affiliate of such Managing Agent or (iv) an Amortization Event has occurred.
In addition, the consent of the Managing Agent for such Committed Purchaser’s
Purchase Group shall be required prior to the effectiveness of any such
assignment. Each assignee of a Committed Purchaser must (i) have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group and P-1 by
Moody’s Investor Service, Inc. and (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or any Conduit Purchaser in its
Purchase Group, an enforceability opinion in form and substance satisfactory to
the Agent and such Conduit Purchaser. Upon delivery of the executed Assignment
Agreement to the Agent and the related Managing Agent, such selling Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Committed Purchaser shall for all purposes
be a Committed Purchaser party to this Agreement and shall have all the rights
and obligations of a Committed Purchaser under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the related Managing Agent or the Agent shall be
required.


(c)    Each of the Committed Purchasers agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of any Conduit Purchaser in its Purchase Group or the related Managing Agent, to
assign all of its rights and obligations hereunder to (x) another Committed
Purchaser or (y) subject to Seller’s consent rights in paragraph (b) above,
another funding entity nominated by its Managing Agent and acceptable to such
Conduit Purchaser, and willing to participate in this Agreement until the date
described in clause (i) of the definition of Facility Termination Date in the
place of such Affected Committed Purchaser; provided that the Affected Committed
Purchaser receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to such Committed Purchaser’s share of the Aggregate Capital and
Yield owing to the Committed Purchasers and all accrued but unpaid fees and
other costs and expenses payable in respect of its share of the Purchaser
Interests.


(d)    The Agent, acting solely for this purpose as an agent of Seller, shall
maintain at its office in New York, New York, a copy of any assignment under
Section 12.1(a), any Assignment Agreement delivered to and accepted by it under
Section 12.1(b) and a register (the “Register”) for the recordation of the name
and address of each Purchaser, which Register shall be available for inspection
by Seller at any reasonable time and from time to time upon reasonable prior
notice. The entries in such Register shall be conclusive and binding for all
purposes, absent manifest error, and Seller, the Agent and each Managing Agent
may treat each Person whose name is recorded in such Register as a Purchaser
hereunder for all purposes of this Agreement.


Section 12.2    Participations. Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its share of the Purchaser Interests,
its Commitment or any other interest of such Committed Purchaser hereunder.
Notwithstanding any such sale by a

Page 42



--------------------------------------------------------------------------------




Committed Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and Seller, the Purchasers, the Managing Agents and
the Agent shall continue to deal solely and directly with such Committed
Purchaser in connection with such Committed Purchaser’s rights and obligations
under this Agreement. Each Committed Purchaser agrees that any agreement between
such Committed Purchaser and any such Participant in respect of such
participating interest shall not restrict such Committed Purchaser’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 13.1(b)(i). Each Committed Purchaser that sells a participating interest
shall, acting solely for this purpose as an agent of the Seller, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Purchased Interests (the “Participant Register”); provided that no Committed
Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans, or
its other obligations under any agreement) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Committed Purchaser shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.




Section 12.3    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller,
the Agent or any other Person; provided that no such pledge or grant of a
security interest shall release a Committed Purchaser from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Committed Purchaser as a party hereto.12 




ARTICLE XIII
MISCELLANEOUS


Section 13.1    Waivers and Amendments.


(a)    No failure or delay on the part of any Seller Party, the Agent, any
Managing Agent or any Purchaser in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
or remedies provided by law. Any


____________________________
12 Section 12.3 was added by Amendment No. 1.

Page 43



--------------------------------------------------------------------------------




waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.


(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
13.1(b). The Conduit Purchasers, Managing Agents, Servicer, Seller and the
Agent, at the direction of the Required Committed Purchasers, may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver shall:


(i)    without the consent of each affected Purchaser, (A) extend the date
described in clause (i) of the definition of Facility Termination Date or the
date of any payment or deposit of Collections by Seller or the Servicer, (B)
reduce the rate or extend the time of payment of Yield (or any component of
Yield), (C) reduce any fee payable to any Managing Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Committed Purchaser’s Pro Rata Share or any
Committed Purchaser’s Commitment, (E) amend, modify or waive any provision of
the definition of Required Committed Purchasers or this Section 13.1(b), (F)
consent to or permit the assignment or transfer by Seller of any of its rights
and obligations under this Agreement, (G) change the definition of “Delinquency
Ratio,” “Dilution Ratio,” “Combined Reserve,” “Eligible Receivable,”
“Loss-to-Liquidation Ratio,” or “Yield and Servicing Fee Reserve”13 or (H) amend
or modify any defined term (or any defined term used directly or indirectly in
such defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or


(ii)    without the written consent of any then Agent or Managing Agents, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Agent or Managing Agent.


Notwithstanding the foregoing, without the consent of the Committed Purchasers,
but with the consent of Seller and the related Managing Agent, the Agent may
amend this Agreement solely to add additional Persons as Committed Purchasers
hereunder. Any modification or waiver made in accordance with this Section 13.1
shall apply to each of the Purchasers equally and shall be binding upon Seller,
the Servicer, the Purchasers, the Managing Agents and the Agent.


Section 13.2    Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission, electronic mail or
similar writing) and shall be given to the other parties hereto at their
respective addresses, telecopy numbers or email addresses set forth on the
signature pages hereof or at such other address, telecopy number or email
addresses as such Person may hereafter specify for the purpose of notice to each
of the other parties hereto. Each such notice or other communication shall be
effective (i) if given by telecopy or email, upon the receipt thereof, (ii) if
given by mail, three (3) Business


____________________________
13 Clause (G) of Section 13.1(b)(i) was deleted and replaced in its entirety by
Amendment No. 8.

Page 44



--------------------------------------------------------------------------------




Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 13.2. Seller hereby authorizes the Agent and
each Managing Agent to effect purchases and each Managing Agent to make Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom the Agent or such Managing Agent in good faith believes to be acting
on behalf of Seller. Seller agrees to deliver promptly to the Agent and each
Managing Agent a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent or any Managing Agent,
the records of the Agent or such Managing Agent shall govern absent manifest
error.


Section 13.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.3 or 10.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.


Section 13.4    Protection of Ownership Interests of the Purchasers.


(a)    Seller agrees that from time to time, at its expense, it will, or will
cause the Servicer to, promptly execute and deliver all instruments and
documents, and take all actions, that may be necessary or desirable, or that any
Managing Agent may reasonably request, to perfect, protect or more fully
evidence the Purchaser Interests, or to enable the Agent, the Managing Agents or
the Purchasers to exercise and enforce their rights and remedies hereunder. At
any time after the occurrence of an Amortization Event, the Agent may, or the
Agent may direct Seller or the Servicer to, notify the Obligors of Receivables,
at Seller’s expense, of the ownership or security interests of the Purchasers
under this Agreement and may also direct that payments of all amounts due or
that become due under any or all Receivables be made directly to the Agent or
its designee. Seller or the Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.


(b)    If any Seller Party fails to perform any of its material obligations
hereunder, the Agent, any Managing Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the
Agent’s, such Managing Agent’s or such Purchaser’s out-of-pocket costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.4. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to file
financing statements necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Agent in its sole
discretion deems necessary or desirable to perfect and to

Page 45



--------------------------------------------------------------------------------




maintain the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.


Section 13.5    Confidentiality.


(a)    Each of the Agent, the Managing Agents and the Purchasers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (g) by the Agent, any Managing Agent or any Purchaser to
any rating agency, Commercial Paper dealer, provider of credit enhancement or
liquidity to any Conduit Purchaser or any Person providing financing to, or
holding equity interests in, any Conduit Purchaser, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
and in each case, to the extent that such Person reasonably requires such
information, (h) with the consent of the Seller or Servicer, or (i) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Agent, any Managing
Agent or any Purchaser on a nonconfidential basis from a source other than a
Seller Party or one of its Affiliates. For the purposes of this Section,
“Information” means all information received from a Seller Party relating to any
Seller Party or its business, other than any such information that is available
to the Agent, any Managing Agent or any Purchaser on a nonconfidential basis
prior to disclosure by such Seller Party; provided that, in the case of
information received from a Seller Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Person recognizes its responsibility for
compliance with United States federal securities laws, including insider
trading, in connection herewith.


(b)    Each Seller Party and each Purchaser shall maintain and shall cause each
of its employees and officers to maintain the confidentiality of the Fee Letter,
the Agent Fee Letter 14 and the other confidential or proprietary information
with respect to the Agent, each Managing Agent, each Purchaser and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
information may be disclosed (a) to such Person's and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such


_______________________________
14 The second and third lines of paragraph (b) in Section 13.5 were amended to
include “, the Agent Fee Letter” by Amendment No. 1.

Page 46



--------------------------------------------------------------------------------




disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, or
(d) to the extent such information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to any Seller
Party or Purchaser on a nonconfidential basis from a source other than the
Agent, a Managing Agent or a Purchaser or one of its Affiliates or (e) to a
nationally recognized statistical rating organization in compliance with Rule
17g-5 under the Securities Exchange Act of 1934 (or to any other rating agency
in compliance with any similar rule or regulation in any relevant jurisdiction).
If, in the reasonable judgment of any Seller Party, this Agreement or any
Transaction Document shall be required to be publicly filed with the SEC under
any applicable law, such Seller Party, or HBI on its behalf, may file any such
document as required under applicable law. Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information. Anything herein to the
contrary notwithstanding, each Seller Party, each Purchaser, the Agent, each
Managing Agent, each Indemnified Party and any successor or assign of any of the
foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons, without limitation of any kind,
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.


Section 13.6    Bankruptcy Petition.


(a)    Seller, the Servicer, the Agent, each Managing Agent and each Purchaser
and each assignee of the Purchaser Interests or any portion thereof or interest
therein and each entity which enters into a commitment to purchase interests in
the Purchaser Interests or any portion thereof hereby covenants and agrees that,
prior to the date that is two (2) years and one (1) day after the payment in
full of all outstanding Commercial Paper and/or senior indebtedness of Regency
and/or its related CP Issuer (if any), it will not institute against, or join
any other Person in instituting against, Regency and/or such CP Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States or other similar proceeding under the laws of any
jurisdiction. This Section 13.6(a) shall survive any termination of this
Agreement.


(b)    Seller, the Servicer, the Agent, each Managing Agent and each Purchaser
and each assignee of the Purchaser Interests or any portion thereof or interest
therein and each entity which enters into a commitment to purchase interests in
the Purchaser Interests or any portion thereof hereby covenants and agrees that,
prior to the date that is one (1) year and one (1) day after the payment in full
of all outstanding Commercial Paper and/or senior indebtedness of any Conduit
Purchaser (other than Regency), it will not institute against, or join any other
Person in instituting against, such Conduit Purchaser (other than Regency) any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of

Page 47



--------------------------------------------------------------------------------




the United States. or other similar proceeding under the laws of any
jurisdiction. This Section 13.6(b) shall survive any termination of this
Agreement.


Section 13.7    Limited Recourse.
(a)    Notwithstanding anything to the contrary contained herein, theno
Purchaser in the HSBC Purchase Group shall, or shall be obligated to, pay any
amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Purchaser has received funds which may be
used to make such payment and which funds are not required to repay its
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) such Purchaser could issue its Commercial Paper to refinance all of its
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing such
Purchaser’s Commercial Paper and/or securitization program or (y) all of such
Purchaser’s Commercial Paper is paid in full. Any amount which a Purchaser does
not pay pursuant to the operation of the preceding sentence shall not constitute
a claim (including, without limitation, as defined in Section 101 of the United
States Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et seq.), as amended from
time to time) against or corporate obligation of such Purchaser for any such
insufficiency unless and until such Purchaser satisfies the provisions of
clauses (i) and (ii) above. The provisions of this paragraph shall survive any
termination of this Agreement.


(b)    The obligations of any Purchaser in the HSBC Purchase Group or any other
Conduit Purchaser under this Agreementthe Transaction Documents are solely the
corporate obligations of such Conduit PurchaserPerson and, in the case of
obligations of such Conduit Purchaser other than Commercial Paper, shall be
payable at such time as funds are received by or are available to such Conduit
Purchaser in excess of funds necessary to pay in full all outstanding Commercial
Paper of such Conduit Purchaser and, to the extent funds are not available to
pay such obligations, the claims relating thereto shall not constitute a claim
against such Conduit Purchaser but shall continue to accrue. Each party hereto
agrees that the payment of any claim (as defined in Section 101 of Title 11,the
United States Code (Bankruptcy) Reform Act of 1978 (11 U.S.C. § 101, et seq.),
as amended from time to time) of any such party against a Conduit Purchaser
shall be subordinated to the payment in full of all Commercial Paper of such
Conduit Purchaser.


No recourse under any obligation, covenant or agreement of any Conduit Purchaser
contained in this Agreement shall be had against any member, manager, officer,
director, employee or agent of such Conduit Purchaser, the Agent, the Managing
Agents, the Manager or any of their Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely an obligation of such Conduit Purchaser
individually, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, employee
or agent of such Conduit Purchaser, the Agent, the Managing Agents, the Manager
or any of their Affiliates (solely by virtue of such capacity) or any of them
under or by reason of any of the obligations, covenants or agreements of such
Conduit Purchaser contained in this Agreement, or implied therefrom, and that
any and all personal liability for breaches by such Conduit Purchaser of any of
such obligations, covenants or agreements, either at common law or at equity, or
by statute, rule or regulation, of every such member, manager, officer,
director, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
shall not relieve any such

Page 48



--------------------------------------------------------------------------------




Person from any liability it might otherwise have as a result of fraudulent
actions taken or omissions made by them.


The obligations of each Seller Party under this Agreement are solely the
corporate obligations of such Seller Party. No recourse under any obligation,
covenant or agreement of any Seller Party contained in this Agreement shall be
had against any member, manager, officer, director, employee or agent of such
Seller Party or any of their Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely an obligation of such Seller Party individually,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, employee or agent of such
Seller Party or any of their Affiliates (solely by virtue of such capacity) or
any of them under or by reason of any of the obligations, covenants or
agreements of such Seller Party contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by such Seller
Party of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such member, manager,
officer, director, employee or agent is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement; provided that the
foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or omissions made by
them.


Section 13.8    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit
Purchaser, any Managing Agent, the Agent, any Seller Party or any Committed
Purchaser, no claim may be made by any Seller Party or any other Person against
any Conduit Purchaser, any Managing Agent, the Agent, any Seller Party or any
Committed Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor. Each Managing Agent and each Purchaser
hereby covenants and agrees for the benefit of the Seller that at any time
during which the provisions of this Section 13.8 prohibit a Purchaser from
funding Purchases hereunder, such Purchaser shall have a Liquidity Agreement in
place with one or more Funding Sources in order to fund Purchases hereunder.
 


Section 13.9    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.


Section 13.10    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH PARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN

Page 49



--------------------------------------------------------------------------------




RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
PARTY HERETO TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS
OF ANY OTHER JURISDICTION.


Section 13.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY PARTY
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.


Section 13.12    Integration; Binding Effect; Survival of Terms.


(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.


(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 13.5, 13.6, 13.7 and 13.8 shall be continuing and shall survive any
termination of this Agreement.


Section 13.13    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.


Section 13.14    Agent Roles.


(a)     HSBC Roles. Each of the Committed Purchasers acknowledges that HSBC
acts, or may in the future act, (i) as Agent for the Purchasers, (ii) as
managing

Page 50



--------------------------------------------------------------------------------




agent for one or more Conduit Purchasers, (iii) as issuing and paying agent for
the Commercial Paper issued by one or more Conduit Purchasers, (iv) to provide
credit or liquidity enhancement for the timely payment for the Commercial Paper
of one or more Conduit Purchases and (v) to provide other services from time to
time for any of the Purchasers (collectively, the “HSBC Roles”). Without
limiting the generality of this Section 13.14, each Committed Purchaser hereby
acknowledges and consents to any and all HSBC Roles and agrees that in
connection with any HSBC Role, HSBC may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as Agent hereunder.


(b)    Managing Agent Institution Roles. Each of the Committed Purchasers
acknowledges that each Person that serves as a Managing Agent hereunder (a
“Managing Agent Institution”) acts, or may in the future act, (i) as Managing
Agent for one or more Conduit Purchasers, (ii) as issuing and paying agent for
each such Conduit Purchaser’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for each such Conduit Purchaser’s
Commercial Paper and (iv) to provide other services from time to time for some
or all of the Conduit Purchasers (collectively, the “Managing Agent’s
Institution Roles”). Without limiting the generality of this Section 13.14(b),
each Committed Purchaser hereby acknowledges and consents to any and all
Managing Agent Institution Roles and agrees that in connection with any Managing
Agent Institution Role, the applicable Managing Agent Institution may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the
related Conduit Purchaser.


Section 13.15    Characterization.


(a)    It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser, each Managing Agent and the Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser, any Managing Agent or the Agent or any
assignee thereof of any obligation of Seller or any Originator or any other
person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or any Originator.


(b)    In addition to any ownership interest which the Agent and the Purchasers
may from time to time acquire pursuant hereto, Seller hereby grants to the Agent
for the ratable benefit of the Purchasers and the other Indemnified Parties a
valid and perfected security interest in all of Seller’s right, title and
interest in, to and under the following assets, now existing or hereafter
arising: (i) all Receivables, (ii) the Collections, (iii) each Lock-Box, (iv)
each Collection Account, (v) all Related Security, (vi) all other rights and
payments relating to such Receivables, (vii) all of Seller’s rights, title, and
interest in, to and under the Performance Undertaking and the Sale Agreements
(including, without limitation, (a) all rights to indemnification arising
thereunder and (b) all UCC financing statements filed pursuant thereto), (viii)
all proceeds of any of the foregoing, and (ix) all other assets in which the
Agent has acquired, may hereafter acquire and/or purports to have

Page 51



--------------------------------------------------------------------------------




acquired an interest hereunder to secure the prompt and complete payment of the
Aggregate Unpaids, which security interest shall be prior to all other Adverse
Claims thereto. The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative. The Seller hereby authorizes
the Agent, within the meaning of 9-509 of any applicable enactment of the UCC,
as secured party for the benefit of itself and of the Indemnified Parties, to
file, without the signature of the Seller or any Transferor, as debtors, the UCC
financing statements contemplated herein and under the Receivables Sale
Agreement.


(c)    In connection with Seller’s transfer of its right, title and interest in,
to and under the Receivables Sale Agreement, the Seller agrees that the Agent
shall have the right to enforce the Seller’s rights and remedies under the
Receivables Sale Agreement, to receive all amounts payable thereunder or in
connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of the Agent, any Managing Agent or any
Purchaser or any of its or their respective Affiliates to perform any of the
obligations of the Seller under the Receivables Sale Agreement. To the extent
that the Seller enforces the Seller’s rights and remedies under the Receivables
Sale Agreement, from and after the occurrence of an Amortization Event, and
during the continuance thereof, the Agent shall have the exclusive right to
direct such enforcement by the Seller.


(d)    If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or unenforceable
(any of the foregoing being a “Recharacterization”), then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. In the case of any Recharacterization, the Seller represents and warrants
that each remittance of Collections to the Agent or the Purchasers hereunder
will have been (i) in payment of a debt incurred in the ordinary course of its
business or financial affairs and (ii) made in the ordinary course of its
business or financial affairs.


Section 13.16    USA PATRIOT Act. Each Committed Purchaser that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Seller Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Seller Party, which information includes
the name and address of the each Seller Party and other information that will
allow such Committed Purchaser to identify each Seller Party in accordance with
the Act.





Page 52



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.


HBI RECEIVABLES LLC, as Seller






By:____________________________
Name: Richard D. Moss
Title: President and Chief Executive Officer
Address:
1000 East Hanes Mill Road
Winston-Salem, NC 27105
Attention: Richard D. Moss
Fax: 336-519-4667
Telephone: 336-519-4332
Email: rick.moss@hanesbrands.com






HANESBRANDS INC., as Servicer






By: ____________________________
Name: Richard D. Moss
Title: Treasurer
Address:
1000 East Hanes Mill Road
Winston-Salem, NC 27105
Attention: Richard D. Moss
Fax: 336-519-4667
Telephone: 336-519-4332
Email: rick.moss@hanesbrands.com

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------




BRYANT PARK FUNDING LLCREGENCY ASSETS LIMITED, as a Conduit Purchaser




By: _____________________________
Name:
Title:
Address: Bryant Park Funding LLC
c/o Global Securitization Services, LLC
Attn: Tony Wong
445 Broad Hollow Road, Suite 239
Melville, NY 11747
Fax: 212-302-8767
Tel: 631-930-7207Regency Assets Limited
5 Harbourmaster Place, IFSC
Dublin 1, Ireland
Attention: Company Secretary
Tel: +353 1 680 6000
Fax: +353 1 680 6050


With a copy to:
HSBC Securities (USA) Inc.
452 Fifth Avenue
New York, NY 10018
Attention: Laurie Lawler
Tel: 212-525-3615
E-Mail: laurie.lawler@us.hsbc.com




HSBC SECURITIES (USA) Inc., as a Managing Agent and as Agent15 




By: _____________________________
Name:
Title:
Address: HSBC Securities (USA) Inc.
Attn: James Lees/Suzanna BairdLaurie Lawler
452 Fifth Avenue
New York, NY 10018
Tel: 212-525-5923/212-525-5478
Fax: 646-366-3299/646-366-30993615
E-Mail: laurie.lawler@us.hsbc.com




________________________________
15 Title and address was revised to reflect Resignation and Appointment
Agreement



Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------




HSBC BANK PLCREGENCY ASSETS LIMITED, as a Committed Purchaser




By: _____________________________
Name:
Title:
Address: Regency Assets Limited
5 Harbourmaster Place, IFSC
Dublin 1, Ireland
Attention: Company Secretary
Tel: +353 1 680 6000
Fax: +353 1 680 6050


With a copy to:
HSBC Bank USA, National Association
Attn: Rob Devir
Securities (USA) Inc.
452 Fifth Avenue

New York, NY 10018

Attention: Laurie Lawler
Tel: 212-525-5726
Fax: 212-382-75833615
E-Mail: laurie.lawler@us.hsbc.com



Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------




EXHIBIT I


DEFINITIONS


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):


“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of such Conduit shall occur.16 


“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
Incremental Purchase hereunder to (and including) the last day of the calendar
month thereafter.


“Additional Excluded Obligor” means the single Obligor specified in the notice
delivered in connection with the Additional Obligor Exclusion Date . For the
avoidance of doubt, Seller may designate only a single entity as an Additional
Excluded Obligor during the term of this Agreement.17 
“Additional Obligor Exclusion Date” means the date designated as the “Additional
Obligor Exclusion Date” in a notice from Seller to the Agent and each Managing
Agent, which notice is delivered at least three (3) Business Days prior to such
designated date, and which shall specify the name of the Additional Excluded
Obligor. For the avoidance of doubt, Seller may designate only a single
Additional Obligor Exclusion Date during the term of this Agreement.18 
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.


“Affected Committed Purchaser” has the meaning specified in Section 12.1(c).


“Affected Entity” means (i) any Committed Purchaser, (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit, (iii) any agent, administrator or
manager of a Conduit, or (iv) any bank holding company in respect of any of the
foregoing.19 
______________________________
16 This definition was added by Amendment No. 1.
17 This definition was added by Amendment No. 5.
18 This definition was added by Amendment No. 5.
19 This definition was added by Amendment No. 1.

Exh. I-1
    

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 15.0% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.


“Agent” has the meaning set forth in the preamble to this Agreement.


“Agent Fee Letter” means the letter agreement dated as of April 13, 2009,
between the Agent and Seller as the same may be amended, restated, supplemented
or otherwise modified from time to time.20 


“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.


“Aggregate Reduction” has the meaning specified in Section 1.3.


“Aggregate Reserves” means, on any date of determination, the sum of the
Combined Reserve and the Yield and Servicer Fee Reserve.21 


“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all unpaid Obligations (whether due or accrued) at such
time.


“Agreement” means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.


“Alternate Base Rate” means, for any date, a rate per annum equal to the
greatest of (a) LIBO for a one month Tranche Period at approximately 11:00 a.m.
London time on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the rate of interest per annum publicly
announced from time to time by HSBC as its prime rate in effect at its principal
office in New York City; each change in the rate described in this clause (c)
shall be effective from and including the date such change is publicly announced
as being effective. Any change in the Alternate Base Rate due to a change in any
rate described in clause (a), (b) or (c) above shall be effective from and
including the effective date of such change.22 


“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day
_____________________________
20 This definition was added by Amendment No. 1 and later deleted and replaced
in its entirety by Amendment No. 2.
21 This definition was deleted and replaced in its entirety by Amendment No. 8.
22 This definition was added by Amendment No. 1.



Exh. I-2
    

--------------------------------------------------------------------------------




immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (iii) the Business Day specified in a written notice from
the Agent following the occurrence of any other Amortization Event, (iv) the
date which is 30 days after the Agent’s receipt of written notice from Seller
that it wishes to terminate the facility evidenced by this Agreement, (v) the
date described in clause (i) of the definition of Facility Termination Date and
(vi) the Termination Date under and as defined in the Receivables Sale
Agreement.


“Amortization Event” has the meaning specified in Article IX.


“Applicable Margin” has the meaning set forth in the Fee Letter.


“Assignment Agreement” has the meaning set forth in Section 12.1(b).


“Authorized Officer” means, with respect to any Person, its president, chief
executive officer, treasurer, assistant treasurer, chief financial officer, or
controller.
 
“Bank of America Accounts” means (i) each Collection Account in the name of
GFSI, Inc. and (ii) each Collection Account in the name of CC Products, Inc.,
maintained with Bank of America, N.A., as depository bank.


“Broken Funding Costs” 23 means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder, (ii) does not become subject to an Aggregate Reduction following the
delivery of any Reduction Notice, (iii) is assigned to the Committed Purchasers
funded by a Funding Source pursuant to a Liquidity Agreement or (iv) otherwise
is terminated prior to the date on which it was originally scheduled to end; an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the Tranche Periods or the tranche periods for
Commercial PaperCP Tranche Periods determined by the applicable Managing Agent
to relate to such Purchaser Interest subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated. In the event that the amount referred
to in clause (B) exceeds the amount referred to in clause (A), the relevant
Purchaser or Purchasers agree to pay to Seller the amount of such excess. All
Broken Funding Costs shall be due and payable hereunder upon demand.


“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, IllinoisLondon, England and The
Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.
___________________________________
23 Discuss second to last sentence.



Exh. I-3
    

--------------------------------------------------------------------------------




“Calendar Month” means each four or five week period as set forth on Schedule D
hereto.


“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Managing Agents which in each
case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.


“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the date hereof.


“Change of Control” means:
(i)    any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act) shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 35% of the Capital Securities of HBI
on a fully diluted basis;


(ii)    during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of HBI (together
with any new directors whose election to such Board or whose nomination for
election by the stockholders of HBI was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of HBI then in office;


(iii)    the occurrence of any “Change of Control” (or similar term) under (and
as defined in) any Loan Document or Senior Note Document; or


(iv)    HBI shall for any reason cease to own and control all of the outstanding
equity interests of Seller; or


(v)     HBI shall for any reason cease to own and control all of the outstanding
equity interests of any Originator (other than HBI).


“Charged-Off Receivable” means a Receivable: (i) as to which, to the knowledge
of the applicable Originator, the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 9.1(d) (as if
references to Seller Party therein refer to such Obligor); (ii) as to which the
Obligor thereof, if a natural person, is deceased, (iii) which, consistent with
the applicable Credit and Collection Policy, would be written off Seller’s books
as uncollectible or (iv) which has been identified by Seller as uncollectible.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited.

Exh. I-4
    

--------------------------------------------------------------------------------




“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among an Originator, Seller, the Agent and a Collection Bank.


“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.


“Collection Notice” means a notice, in substantially the form of Exhibit A to
Exhibit VI, from the Agent to a Collection Bank.


“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, principal, Finance Charges, recoveries or other related
amounts accruing in respect thereof and all cash proceeds of Related Security
with respect to such Receivable and any Deemed Collections.


“Combined Reserve” means, at any time, an amount equal to the Combined Reserve
Percentage multiplied by the Net Receivables Balance at such time.2324 


“Combined Reserve Percentage” means, at any time, the amount expressed as a
percentage equal to the greater of (i) the sum of the Dynamic Dilution Reserve
Percentage and the Dynamic Loss Reserve Percentage and (ii) the sum of the
Dilution Reserve Floor Percentage and the Loss Reserve Floor Percentage.2425 


“Commercial Paper” means, with respect to a Conduit Purchaser and/or its related
CP Issuer, the commercial paper notes and/or promissory notes of asuch Conduit
Purchaser and/or its related CP Issuer issued by such Conduit Purchaser in the
commercial paper market, the proceeds of which are provided to such Conduit
Purchaser to fund or maintain its Capital.


“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase Purchaser Interests from Seller, in an amount
not to exceed in the aggregate, the amount set forth below such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof.


“Committed Purchasers” has the meaning set forth in the preamble in this
Agreement.


“Concentration Limit” means, for any Obligor and its Affiliates, at any time,
the amount equal to the product of (a) either (i) 5.00%2526 or (ii) such other
higher percentages (each, a “Special Concentration Percentage”) for such
Obligors and its Affiliates as are set
_____________________________
2324 This definition was added by Amendment No. 8.
2425 This definition was added by Amendment No. 8.
2526 Clause (a)(i) of this definition was deleted and replaced in its entirety
by Amendment No. 8.



Exh. I-5
    

--------------------------------------------------------------------------------




forth on Schedule C, which Special Concentration Percentage is subject to
reduction or cancellation (1) by the Agent with respect to any Obligor, or (2)
by the Agent, upon written demand by any Managing Agent, with respect to any
Obligor whose short term debt ratings are withdrawn or downgraded by S&P or
Moody’s, in either case of (1) or (2), upon five (5) Business Days’ prior notice
to Seller, the other Managing Agents, the Agent and the Servicer and (b) the
aggregate Outstanding Balance of all Eligible Receivables at such time.2627 


“Conduit Purchaser” has the meaning set forth in the preamble to this Agreement.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take‑or‑pay contract or application for a letter of credit.


“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable; provided that the term “Contract” shall not
include any agreement or documents between an Obligor and an Originator or
delivered to an Obligor which relate to cooperative advertising arrangements,
discount arrangements or requirements of merchants of such Originator’s product
to the extent such agreements or documents do not evidence or give rise to any
Receivable and do not govern the origination, servicing or enforcement of any
Receivable.


“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Servicer, are treated as
a single employer under Section 414(b) or 414(c) of the Code or Section 4001 of
ERISA.
“CP Costs”2728 


“CP Issuer” means, with respect to any Conduit Purchaser, any other Person
which, in the ordinary course of its business, issues Commercial Paper, the
proceeds of which are provided to such Conduit Purchaser to fund or maintain its
Capital.


“CP Tranche Period” means, with respect to any Purchaser Interest held by any
Conduit Purchaser for which HSBC is the Managing Agent, a period commencing on a
Business Day and determined in accordance with Section 3.1.


“CP Tranche Yield” means, with respect to each CP Tranche Period and the related
portion of Capital funded by an identified issuance of Commercial Paper, an
amount equal to the CP Rate for such CP Tranche Period multiplied by such
portion of Capital attributable to such CP Tranche Period, annualized on a
360-day basis.
______________________________
2627 This definition was deleted and replaced in its entirety by Amendments No.
1 and No. 2.
2728 This definition was deleted in its entirety by Amendment No. 2.



Exh. I-6
    

--------------------------------------------------------------------------------




“CP Rate” means:


(a)    with respect to any Conduit Purchaser for which HSBC oris the Managing
Agent, for any CP Tranche Period for any Purchaser Interest, to the extent such
Conduit Purchaser (or its related CP Issuer) funds such Purchaser Interest by
issuing Commercial Paper, a per annum rate equal to the rate (as determined by
the Managing Agent and which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to the commercial
paper of such Person maturing on dates other than those on which corresponding
funds are received by such Conduit Purchaser, other borrowings by such Conduit
Purchaser (or its related CP Issuer) and any other costs associated with the
issuance of commercial paper) payable by such Conduit Purchaser (or its related
CP Issuer) in respect of the Commercial Paper outstanding during such CP Tranche
Period that is allocated, in whole or in part, to fund or maintain such
Purchaser Interest during such CP Tranche Period, converted (as necessary) to an
annual yield equivalent rate calculated on the basis of a 360-day year;


(b)    with respect to any Conduit Purchaser for which PNC is the Managing
Agent, for any Accrual Period for any Purchaser Interest, to the extent such
Conduit Purchaser funds such Purchaser Interest by issuing Commercial Paper, a
per annum rate equal to the weighted average of the rates (as determined by the
applicable Managing Agent and which shall include commissions of placement
agents and dealers, incremental carrying costs incurred with respect to the
commercial paper of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser and any other costs associated with the issuance of
commercial paper) payable by such Conduit Purchaser in respect of its Commercial
Paper outstanding during such Accrual Period that is allocated, in whole or in
part, to fund or maintain such Purchaser Interest during such Accrual Period,
converted (as necessary) to an annual yield equivalent rate calculated on the
basis of a 360-day year; and


(bc)    for any Accrual Period for any Purchaser Interest funded by a Conduit
Purchaser that becomes a party to this Agreement pursuant to an Assignment
Agreement, to the extent such Conduit Purchaser funds such Purchaser Interest by
issuing Commercial Paper, the “CP Rate” set forth in such Assignment Agreement;


provided, that at all times after the occurrence and during the continuance of
an Amortization Event, the CP Rate shall mean the Default Rate.2829 


“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of December 10, 2009, among HBI, the lenders from time to time party
thereto, the administrative agent party thereto, the collateral agent party
thereto and the other agents party thereto, as in effect on the date hereof
without giving effect to any amendments thereto unless either (i) each Managing
Agent has given written consent to such amendment or (ii) each Managing Agent or
any of its Affiliates is a lender under the Credit Agreement and each such
lender has agreed in writing to such amendment.


“Credit and Collection Policy” means each Originator’s and the Servicer’s credit
and collection policies and practices relating to Contracts and Receivables
existing on the date
_________________________________
2829 This definition was deleted and replaced in its entirety by Amendment No.
2.



Exh. I-7
    

--------------------------------------------------------------------------------




hereof and summarized in Exhibit VIII hereto, as modified from time to time in
accordance with this Agreement; provided, that upon prior written notice to the
Agent, any Originator may adopt the Credit and Collection Policy of HBI and such
change in the applicable Originator’s Credit and Collection Policy shall not be
a violation of Section 7.2(c) hereof.


“Daily Report” means a report, in substantially the form of Exhibit XIII hereto
(appropriately completed), furnished by the Servicer to the Managing Agents and
the Agent pursuant to Section 8.5.


“Dating Receivable” means a Receivable for which the related due date was set by
the applicable Originator prior to the origination of such Receivable.


“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection (but only to the extent of the reduction or
cancellation identified below) of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount, rebate or any
adjustment or otherwise (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties regarding any Receivable in Article V are no longer true (in which
case, Seller shall be deemed to have received a Collection in an amount equal to
the Outstanding Balance of such Receivable).


“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment.


“Default Rate” means a rate per annum equal to 3.00% above the Alternate Base
Rate.2930 


“Default Ratio” means, at any time, a percentage equal to (i) the sum of (a) the
aggregate Outstanding Balance of all Receivables that became Charged-Off
Receivables (other than the Charged-Off Receivables as described in clause (i)
of the definition thereof) during the most recently ended Calendar Month that
were less than 61 days past the original due date and (b) the aggregate
Outstanding Balance of all Receivables as to which (A) any payment, or part
thereof, remains unpaid for 61 days to 90 days past the original due date as of
the last day of such Calendar Month and (B) did not become Charged-Off
Receivables (other than the Charged-Off Receivables as described in clause (i)
of the definition thereof) prior to the day that was 61 days past the original
due date, divided by (ii) the aggregate Original Balance of all Receivables
generated by all Originators during the Calendar Month ending three (3) Calendar
Months prior to such Calendar Month.3031 


“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables as of
the last day of the most recently ended Calendar Month divided by (ii) the
aggregate Outstanding Balance of all Receivables as of the last day of such
Calendar Month.
____________________________
2930 This definition was amended by Amendment No. 1.
3031 This definition was deleted and replaced in its entirety by Amendment No.
3.

Exh. I-8
    

--------------------------------------------------------------------------------




“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.


“Dilution Horizon Ratio” means, at any time, the amount equal to (i) the
aggregate Original Balance of all Receivables generated by all Originators
during the most recently ended one and one-half (1.5) Calendar Month-period
divided by (ii) the Net Receivables Balance as of the last day of such Calendar
Month; provided that any Managing Agent may specify such other period of time in
clause (i) above upon three (3) Business Days’ prior written notice to the other
parties hereto at any time within two (2) months after the date on which the
Managing Agents receive the results of any annual audit report prepared at the
request of any Managing Agent pursuant to Section 7.1(d), provided, that no
Managing Agent may specify any such other period of time unless such other
period of time is reasonably based upon and verified by the results of any such
annual audit report.3132 


“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions which occurred during the most recently ended Calendar
Month, divided by (ii) the aggregate Original Balance of all Receivables
generated by all Originators during either (A) the most recently ended Calendar
Month or (B) such other period of time as specified by any Managing Agent upon
three (3) Business Days’ prior written notice to the other parties hereto at any
time within two (2) months after the date on which the Managing Agents receive
the results of any annual audit report prepared at the request of any Managing
Agent pursuant to Section 7.1(d), provided, that no Managing Agent may specify
any such other period of time unless such other period of time is reasonably
based upon and verified by the results of any such annual audit report.


“Dilution Reserve”3233 


“Dilution Reserve Floor”3334 


“Dilution Reserve Floor Percentage” means, at any time, a percentage equal to
the product of (i) the Expected Dilution Ratio at such time and (ii) the
Dilution Horizon Ratio at such time.3435 


“Dilution Reserve Percentage”3536 


“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
______________________________
3132 This definition was added by Amendment No. 8.
3233 This definition was deleted in its entirety by Amendment No. 8.
3334 This definition was deleted in its entirety by Amendment No. 8.
3435 This definition was added by Amendment No. 8.
3536 This definition was deleted in its entirety by Amendment No. 8.



Exh. I-9
    

--------------------------------------------------------------------------------




“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest funded by the Committed Purchasers.


“Downgrade Event” means the occurrence of any one or more of the following: (i)
HBI’s issuer rating is below B- by S&P, (ii) HBI’s senior unsecured long-term
debt rating is below B3 by Moody’s or (iii) HBI’s debt under the Credit
Agreement is rated below B3 by Moody’s.3637 


“Dynamic Dilution Reserve Percentage” means at any time, the amount expressed as
a percentage and calculated in accordance with the following formula:


DDRP = (SF x ED) + ((DS – ED) x (DS / ED)) x DHR


where:


SF    =    the Stress Factor at such time.


ED    =    the Expected Dilution Ratio as such time


DS
=    the highest two (2) consecutive month average of the Dilution Ratios during
the immediately preceding twelve months.



DHR    =    the Dilution Horizon Ratio at such time.3738 


“Dynamic Loss Reserve Percentage” means, at any time, the amount expressed as a
percentage and calculated in accordance with the following formula


DLRP = LR x LHR x SF


where:


LR
=    the greatest three-month average Default Ratio during the immediately
preceding 12-month period.



LHR
=    the aggregate Original Balance of all Receivables generated by all
Originators during the three and one-half (3.5) Calendar Months ending as of the
last day of the most recently ended Calendar Month immediately preceding such
time divided by the Net Receivables Balance as of the last day of the most
recently ended Calendar Month.



SF    =    the Stress Factor at such time.3839 
_______________________________
3637 This definition was added by Amendment No. 2.
3738 This definition was added by Amendment No. 8.
3839 This definition was added by Amendment No. 8.



Exh. I-10
    

--------------------------------------------------------------------------------




“Eligible Receivable” means, at any time, a Receivable:


(i) the Obligor of which is not an Affiliate of any of the parties hereto;


(ii) the Obligor of which is not the Obligor of any Charged-Off Receivable;


(iii) which is not a Charged-Off Receivable or a Delinquent Receivable;


(iv) which, if not a Dating Receivable, by its terms is due and payable within
120 days after the original billing date therefor and has not had its original
payment terms extended; provided that:


(A)    if such Receivable is due and payable by its terms within 31 to 60 days
after the original billing date therefor, the Outstanding Balance of such
Receivable when added to the aggregate Outstanding Balance of all other Eligible
Receivables due and payable within 31 to 60 days after the original billing date
therefor does not exceed 20.00% of the aggregate Outstanding Balance of all
Receivables at such time; and


(B)    if such Receivable is due and payable by its terms within 61 to 90 days
after the original billing date therefor, the Outstanding Balance of such
Receivable, when added to the aggregate Outstanding Balance of all other
Eligible Receivables due and payable within 61 to 90 days after the original
billing date therefor does not exceed 3.00% of the aggregate Outstanding Balance
of all Receivables at such time.


(C) 3940 


(v) which, if a Dating Receivable, by its terms is due and payable within 180
days after the origination thereof and has not had its payment terms extended;
provided that the Outstanding Balance of such Dating Receivable when added to
the aggregate Outstanding Balance of all other Eligible Receivables that are
Dating Receivables does not exceed 5.00%4041 of the aggregate Outstanding
Balance of all Receivables at such time;


(vi) which is an “account” within the meaning of Section 9‑102 of the UCC of all
applicable jurisdictions;


(vii) which is denominated and payable only in United States dollars in the
United States;


(viii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the Agent
in writing, which, together with such Receivable, is in full force and effect
and
_______________________________
3940 This clause (iv)(C) was deleted in its entirety by Amendment No. 8.
4041 This amount in clause (v) was changed from 3.00% to 5.00% by Amendment No.
8.



Exh. I-11
    

--------------------------------------------------------------------------------




constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms;


(ix) which, other than a Receivable arising from the sale of products under a
Specified Agreement, is not evidenced by, governed by and does not arise under
any other agreement, document or writing other than a Contract in substantially
the form of one of the form contracts set forth on Exhibit IX hereto or
otherwise approved by the Agent in writing;


(x) which arises under a Contract which Contract (a) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract and (b) does not contain a confidentiality provision that purports
to restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract;


(xi) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator;


(xii) which, together with the Contract related thereto, does not contravene in
any material respect any law, rule or regulation applicable thereto (including,
without limitation, any law, rule and regulation relating to truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation in any material respect of any such
law, rule or regulation;


(xiii) which satisfies all applicable requirements of the applicable
Originator’s Credit and Collection Policy;


(xiv) which was generated in the ordinary course of the applicable Originator’s
business;


(xv) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part);


(xvi) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent, such notice to be
provided at least ten (10) Business Days prior to such Receivable being
designated as unacceptable to the Managing Agent;


(xvii) which is not subject to any dispute, right of rescission, set‑off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator or any
other Adverse Claim, and the Obligor thereon holds no right against such
Originator to cause such Originator to repurchase the goods or merchandise, the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts

Exh. I-12
    

--------------------------------------------------------------------------------




effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract);


(xviii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor and
any obligations of such Originator that relates to standard warranties related
to the goods sold which gave rise to such Receivable;


(xix) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim;


(xx) if the Obligor of which is one of the 15 Obligors with the greatest
aggregate Outstanding Balance of Receivables at such time, such Obligor is not
the Obligor of Delinquent Receivables, the Outstanding Balance of which in the
aggregate constitute more than 25.0% of the aggregate Outstanding Balance of all
Receivables of such Obligor; and


(xxi) for which, if originated by GFSI, Inc. or CC Products, Inc., the Agent has
given written notice to the Seller that such Receivables are eligible (which
notice shall be delivered by the Agent on the date the Bank of America Accounts
are subject to a Collection Account Agreement in form and substance acceptable
to the Agent).


“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.


“Excess Foreign Receivables Amount” means at any time, the amount, if positive,
equal to (a) the aggregate Outstanding Balance of all Eligible Receivables which
are Foreign Receivables at such time minus (b) the product of (x) the Foreign
Receivables Limit and (y) the aggregate Outstanding Balance of all Eligible
Receivables at such time.


“Excess Government Receivables Amount” means at any time, the amount, if
positive, equal to (a) the aggregate Outstanding Balance of all Eligible
Receivables which are Government Receivables at such time minus (b) the product
of (x) the Government Receivables Limit and (y) the aggregate Outstanding
Balance of all Eligible Receivables at such time.


“Excluded Receivable” means (i) any account receivable arising in connection
with the sale of goods by the business operations of HBI which were the business
operations of National Textiles, L.L.C. prior to the merger of National
Textiles, L.L.C. into HBI, and which account receivable is identified on
Seller’s and Servicer’s systems, books and records in the manner specified by
Seller pursuant to Section 7.1(m), (ii) at all times on and after the Additional
Obligor Exclusion Date, any account receivable for which the Obligor is the
Additional Excluded Obligor or any of its affiliates, and (iii) at all times on
and after the

Exh. I-13
    

--------------------------------------------------------------------------------




Wal-Mart Exclusion Date, any present or future account receivable for which the
Obligor is Wal-Mart Stores, Inc. or any of its affiliates.4142 


“Expected Dilution Ratio” means, as of any date, the average of the Dilution
Ratios for the twelve (12) months most recently ended at such time.4243 


“Facility Termination Date” means the earliest to occur of (i) March 15,
20134314, 201444 and (ii) the Amortization Date.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.


“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 1011:30 a.m.
(ChicagoNew York City time) for such day on such transactions received by the
Agent from three federal funds brokers of recognized standing selected by
it.4445 


“Fee Letter” means that certain letter agreement dated as of April 13,
200945March [___], 201346 among Seller, the Agent and the Managing Agents, as it
may be amended, restated, supplemented or otherwise modified and in effect from
time to time.


_____________________________
4142 This definition was deleted and replaced in its entirety by Amendment No.
5.
4243 This definition was added by Amendment No. 8.
4344 The date was changed from November 27, 2010 to March 15, 2010 by Amendment
No. 1, from March 15, 2010 to April 12, 2010 by Amendment No. 2, from April 12,
2010 to December 20, 2010 by Amendment No. 5, from December 20, 2010 to February
1, 2011 by Amendment No. 6, from February 1, 2011 to March 31, 2011 by Amendment
No. 7, from March 31, 2011 to March 16, 2012 by Amendment No. 8 and8, from March
16, 2012 to March 15, 2013 by Amendment No. 9.9 and from March 15, 2013 to March
14, 2014 by Amendment No. 10.
4445 This definition was added by Amendment No. 1.
4546 The date was changed from November 27, 2007 to March 16, 2009 by Amendment
No. 1, and from March 16, 2009 to April 13, 2009 by Amendment No. 2.2 and from
April 13, 2009 to March [__], 2013 by Amendment No. 10.

Exh. I-14
    

--------------------------------------------------------------------------------




“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.


“Foreign Receivable” means any Receivable, the Obligor of which, (i) if a
natural person, is not a resident of the United States or (ii) if a corporation
or other business organization, is neither organized under the laws of the
United States or any political subdivision thereof nor has its chief executive
office in the United States.


“Foreign Receivables Limit” means 1.00%; provided that the Agent upon the
direction of any Managing Agent may reduce such percentage to zero or any other
percentage less than 1.00% at any time upon five (5) Business Days’ prior notice
to Seller, the other Managing Agents and the Servicer.


“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of any Conduit Purchaser,
including, without limitation, any Liquidity Agreement.


“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit Purchaser or to any CP
Issuer, (iii) any related CP Issuer and (iv) any holding company in respect of
any Persons described in the preceding clauses (i), (ii) and (iii).


“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, the Federal Energy Regulatory Commission, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority).


“Government Receivable” means any Receivable the Obligor of which is a
Governmental Authority.


“Government Receivables Limit” means 2.00%; provided that the Agent upon the
direction of any Managing Agent may reduce such percentage to zero or any other
percentage less than 2.00% at any time upon five (5) Business Days’ prior notice
to Seller, the other Managing Agents and the Servicer.


“Group Purchase Limit” means, for each Purchase Group, the sum of the
Commitments of the Committed Purchasers in such Purchase Group.


“HBI” has the meaning set forth in the preamble to this Agreement.


“HBI Party” has the meaning set forth in Section 7.1(i).



Exh. I-15
    

--------------------------------------------------------------------------------




“HSBC” means HSBC Securities (USA) Inc., and its successors and assigns.4647 


“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.


“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.


“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or Affiliate of Seller, any
Originator, or any of their respective Subsidiaries or Affiliates, or (B) the
beneficial owner (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding common shares of Seller, any Originator, or any of their
respective Subsidiaries or Affiliates, having general voting rights;


“JPMorgan”4748 


“LIBO “ means the rate per annum equal to (a) the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of the relevant Tranche Period, as the rate for dollar deposits
with a maturity comparable to such Tranche Period; provided that, in the event
that such rate is not available at such time for any reason, then the rate for
the relevant Tranche Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Tranche Period are offered by
the principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Tranche Period, divided by (b)
one (1) minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal) applicable to such Tranche Period.


______________________________
4647 This definition was deleted and replaced in its entirety by Amendment No.
2.
4748 This definition was deleted in its entirety by Amendment No. 2.



Exh. I-16
    

--------------------------------------------------------------------------------




“LIBO Rate” means the rate per annum equal to the sum of (i) LIBO plus (ii) the
Applicable Margin; provided that at all times after the occurrence and during
the continuance of an Amortization Event, the LIBO Rate shall be the Default
Rate.


“Liquidity Agreement” means an agreement entered into by a Conduit Purchaser and
the Committed Purchasers in its Purchase Groupone or more Funding Sources in
connection herewith for the purpose of providing liquidity with respect to the
Capital funded by such Conduit Purchaserwith the transactions contemplated
hereby.


“Loan Documents” means the Credit Agreement and the related guarantees, pledge
agreements, security agreements, mortgages, notes and other agreements and
instruments entered into in connection with the Credit Agreement, in each case
as the same may be amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with this Agreement.


“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables.


“Loss Reserve”4849 


“Loss Reserve Floor”4950 


“Loss Reserve Floor Percentage” means, at any time, the product of (i) 5 and
(ii) the percentage set forth in clause (a)(i) of the definition of
Concentration Limit.5051 


“Loss Reserve Percentage”5152 


“Loss-to-Liquidation Ratio” means, at any time, a percentage equal to (i) the
sum of (A) the aggregate Outstanding Balance of all Receivables that became
Charged-Off Receivables (other than the Charged-Off Receivables as described in
clause (i) of the definition thereof) during the most recently ended Calendar
Month that were not also Delinquent Receivables as of the date that such
Receivables became Charged-Off Receivables (other than the Charged-Off
Receivables as described in clause (i) of the definition thereof) and (B) the
aggregate Outstanding Balance of all Delinquent Receivables that were not also
Defaulted Receivables as of the last day of such Calendar Month divided by (ii)
the aggregate amount of Collections during such Calendar Month.5253 


“Managing Agent” has the meaning set forth in the preamble to this Agreement.


______________________________
4849 This definition was deleted in its entirety by Amendment No. 8.
4950 This definition was deleted in its entirety by Amendment No. 8.
5051 This definition was added by Amendment No. 8.
5152 This definition was deleted in its entirety by Amendment No. 8.
5253 This definition was deleted and replaced in its entirety by Amendment No.
3.

Exh. I-17
    

--------------------------------------------------------------------------------




“Managing Agent Institution” has the meaning specified in Section 13.14(b).


“Managing Agent Institution Roles” has the meaning specified in Section
13.14(b).


“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, taken as a
whole, (ii) the ability of any Seller Party to perform its respective
obligations under this Agreement, (iii) the legality, validity or enforceability
of this Agreement or any other Transaction Document, (iv) any Purchaser’s
interest in the Receivables generally or in any material portion of the
Receivables, the Related Security or the Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables, other than due to the insolvency, bankruptcy or
creditworthiness of an Obligor.


“Material Obligor” means, at any time, an Obligor the Receivables of which are
greater than 4.0% of the aggregate Outstanding Balance of all Receivables at
such time.


“Moody’s” means Moody’s Investors Service, Inc.


“Net Receivables Balance” means, at any time, (i) the aggregate Outstanding
Balance of all Eligible Receivables at such time, minus (ii) the aggregate
amount by which the Outstanding Balance of the Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor,
minus (iii) the Excess Government Receivables Amount, minus (iv) the Excess
Foreign Receivables Amount.


“New Originators Eligibility Date” means, the date on which the Receivables
originated by GFSI, Inc. and CC Products, Inc. become Eligible Receivables under
clause (xxi) of the definition thereof.


“Obligations” shall have the meaning set forth in Section 2.1.


“Obligor” means a Person obligated to make payments pursuant to a Contract.


“Original Balance” means, with respect to any Receivable, the original
outstanding balance of such Receivable on the date such Receivable was
originated.


“Originator” means each of HBI, GFSI, Inc., a Delaware corporation, and CC
Products, Inc., a Delaware corporation, and any other wholly-owned domestic
Subsidiary of HBI which becomes an Originator pursuant to Section 7.11 of the
Receivables Sale Agreement with the consent of the Agent and each Managing
Agent, in each case, in their capacities as the sellers under the Receivables
Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.


“Participant” has the meaning set forth in Section 12.2.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in

Exh. I-18
    

--------------------------------------------------------------------------------




Section 4001(a)(3) of ERISA), and to which Servicer or any corporation, trade or
business that is, along with the Servicer, a member of a Controlled Group, may
have liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of January 31, 2011, executed by HBI, as the same may be further amended,
restated or otherwise modified from time to time.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


“PNC” means PNC Bank, N.A., and its successors and assigns.5354 


“Pooled Commercial Paper” means Commercial Paper notes of a Conduit Purchaser
subject to any particular pooling arrangement by such Conduit Purchaser, but
excluding Commercial Paper issued by such Conduit Purchaser for a tenor and in
an amount specifically requested by any Person in connection with any agreement
effected by such Conduit Purchaser.55 


“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.


“Potential Servicer Default” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Servicer Default.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by HSBC Bank USA, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective;
provided that at all times after the occurrence and during the continuance of an
Amortization Event, the Prime Rate shall mean the Default Rate. 5456 


“Proposed Reduction Date” has the meaning set forth in Section 1.3.


“Pro Rata Share” means, for each Committed Purchaser in a Purchase Group, a
percentage equal to (i) the Commitment of such Committed Purchaser, divided by
(ii) the aggregate amount of all Commitments of all Committed Purchasers in such
Purchase Group hereunder, adjusted as necessary to give effect to the
application of the terms of Section 1.1.


_____________________________
5354 This definition was added by Amendment No. 2.
55 This definition was deleted in its entirety by Amendment No. 10.
5456 This definition was deleted and replaced in its entirety by Amendments No.
1 and No. 2.



Exh. I-19
    

--------------------------------------------------------------------------------




“Purchase Group” means any Managing Agent and its related Conduit Purchasers and
Committed Purchasers or any Funding Source in connection with the transactions
contemplated hereby.


“Purchase Group Share” means, for any Purchase Group, the percentage equivalent
to a fraction (expressed out to five decimal places), the numerator of which is
the aggregate Commitments of all Committed Purchasers in such Purchase Group and
the denominator of which is Purchase Limit.


“Purchase Limit” means $225,000,000.5557 


“Purchase Notice” has the meaning set forth in Section 1.2.


“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Daily Report, Weekly Report or Settlement Report, as applicable, taking
into account such proposed Incremental Purchase.


“Purchaser” means any Conduit Purchaser or Committed Purchaser, as applicable,
and “Purchasers” means all Conduit Purchasers and Committed Purchasers.


“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:


C / (NRB - AR)


where:


C    =    the Capital of such Purchaser Interest.


NRB    =    the Net Receivables Balance.


AR    =    the Aggregate Reserves.


Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the


______________________________
5557 This amount was changed from $250,000,000 to $225,000,000 by Amendment No.
8.



Exh. I-20
    

--------------------------------------------------------------------------------




Amortization Date. The variable percentage represented by any Purchaser Interest
as computed (or deemed recomputed) as of the close of the business day
immediately preceding the Amortization Date shall remain constant at all times
thereafter.


“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).


“Receivable” means all indebtedness and other obligations owed to Seller or an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which Seller
or an Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator in the ordinary
course of business and further includes, without limitation, the obligation to
pay any Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless of
whether the account debtor, applicable Originator or Seller treats such
indebtedness, rights or obligations as a separate payment obligation. The term
“Receivable” shall not include any Excluded Receivable.


“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement dated as of January 31, 2011 among Originators and Seller, as the
same may be amended, restated or otherwise modified from time to time.


“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.


“Reduction Notice” has the meaning set forth in Section 1.3.


“Regulatory Change” has the meaning set forth in Section 10.3.


“Reinvestment” has the meaning set forth in Section 2.2.


“Related Security” means, with respect to any Receivable:


(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by the applicable
Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,


(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

Exh. I-21
    

--------------------------------------------------------------------------------






(iii) all guaranties, letters of credit, letter of credit rights, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,


(iv) all service contracts and other contracts and agreements associated with
such Receivable; provided that this clause (iv) shall not include any agreement
or documents between an Obligor and an Originator or delivered to an Obligor
which relate to cooperative advertising arrangements, discount arrangements or
requirements of merchants of such Originator’s product to the extent such
agreements or documents do not evidence or give rise to any Receivable and do
not govern the origination, servicing or enforcement of any Receivable,


(v) all Records related to such Receivable,


(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable,


(vii) all of the Seller’s right, title and interest in, to and under the
Performance Undertaking, and


(viii) all proceeds of any of the foregoing.


“Required Committed Purchasers” means, at any time, Committed Purchasers with
Commitments in excess of 66⅔% of the Purchase Limit.


“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:
Aggregate Reduction
Required Notice Period
≤$100,000,000
TwoOne (21) Business DaysDay
>$100,000,000
Five (5) Business Days



“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of equity interests of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of equity interests or in any junior class of equity interests of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
equity interests of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of equity interests of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to an Originator or its Affiliates in reimbursement of actual
management services performed).


“S&P” means Standard & Poor’s Ratings Group.

Exh. I-22
    

--------------------------------------------------------------------------------




“Seller” has the meaning set forth in the preamble to this Agreement.


“Seller Parties” has the meaning set forth in the preamble to this Agreement.


“Senior Note Documents” means the Senior Notes, the Senior Note Indenture and
all other agreements, documents and instruments executed and delivered with
respect to the Senior Notes or the Senior Note Indenture, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with this Agreement.


“Senior Note Indenture” means the Indenture dated as of December 14, 2006, among
HBI, the Person acting as trustee thereunder, and the guarantors named therein,
as the same may be amended, supplemented, amended and restated or otherwise
modified from time to time


“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.


“Servicer Default” has the meaning set forth in Section 8.7.


“Servicer Fee Reserve Percentage” means, at any time, for purposes of
calculating the Yield and Servicer Fee Reserve, an amount equal to the product
of (a) the per annum rate upon which the Servicing Fee is calculated and (b) the
Three-Month Rolling Average Turnover Ratio divided by 360.5658 


“Servicing Fee” has the meaning set forth in Section 8.6.


“Settlement Date” means (i) prior to May 2009, the date that is two (2) Business
Days after the third Thursday of each month (or, if such third Thursday is not a
Business Day, two (2) Business Days after the next succeeding Business Day) and
(ii) commencing in May 2009, the 15th day of each month (or, if such day is not
a Business Day, the next succeeding Business Day).5759 


“Settlement Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by the Servicer to the Managing
Agents and the Agent pursuant to Section 8.5.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
unreasonably small capital. The amount of
______________________________
5658 This definition was added by Amendment No. 8.
5759 This definition was deleted and replaced in its entirety by Amendment No.
2.

Exh. I-23
    

--------------------------------------------------------------------------------




contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
reasonably be expected to become an actual or matured liability.


“Specified Agreement” means any agreement specified in Schedule III to the Fee
Letter.


“Stress Factor” means, (i) at any time during which a Downgrade Event has
occurred and is continuing, 2.50, and (ii) at all other times, 2.25.5860 


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.


“Terminating Tranche” has the meaning set forth in Section 4.3(b).


“Three-Month Rolling Average Turnover Ratio” means, at any time, the average of
the Turnover Ratios for the three most recently ended Calendar Months.5961 


“Tranche Period” means, with respect to any Purchaser Interest funded by a
Committed Purchaserany Funding Source, including any Purchaser Interest or
undivided interest in a Purchaser Interest assigned to a Committed Purchaser
pursuant to a Liquidity Agreement:


(a)    if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one (1) month, or such other period as may be mutually
agreeable to the applicable Managing Agent and Seller, commencing on a Business
Day selected by Seller or the applicable Managing Agent for such Funding Source
pursuant to this Agreement. Such Tranche Period shall end on the day in the
applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or


(b)    if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller and agreed
to by the applicable Managing Agent, provided no such period shall exceed one
(1) month.


________________________________
5860 This definition was added by Amendment No. 1 and deleted and replaced in
its entirety by Amendment No. 2.
5961 This definition was added by Amendment No. 8.



Exh. I-24
    

--------------------------------------------------------------------------------




If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent for such Funding Source.


“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letter, the Agent Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement), the Performance Undertaking and all other
instruments, documents and agreements executed and delivered in connection
herewith.6062 


“Turnover Ratio” means, at any time, the product of (i) the aggregate
Outstanding Balance of all Receivables as of the end of the most recently ended
Calendar Month divided by the aggregate amount of Collections received during
such Calendar Month and (ii) 30.6163 


“Wal-Mart Exclusion Date” means December 21, 2009.6264 


“Weekly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Managing Agents and
the Agent pursuant to Section 8.5.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
    
“Yield” means:


(a) for each respective Tranche Period relating to Purchaser Interests funded by
a Committed Purchaser, including any Purchaser Interest or undivided interest in
a Purchaser Interest assigned to a Committed Purchaser pursuant to a Liquidity
Agreement, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis (or a
365 or 366 day basis, as applicable, in the case of the Prime Rate); and


(b) for each respective Accrual Period relating to Purchaser Interests funded by
a Conduit Purchaser, other than a Purchaser Interest which, or an undivided
interest in which, has been assigned by such Conduit Purchaser pursuant to a
Liquidity Agreement, (i) in the
_______________________________
6062 This definition was amended to include “the Agent Fee Letter,” in the third
line by Amendment No. 1.
6163 This definition was added by Amendment No. 8.
6264 This definition was added by Amendment No. 5.



Exh. I-25
    

--------------------------------------------------------------------------------




case of a Conduit Purchaser for which the Managing Agent is HSBC, the sum of the
CP Tranche Yield for each CP Tranche Period ending during such Accrual Period
and (ii) for any other Conduit Purchaser, an amount equal to the product of the
CP Rate multiplied by the Capital of such Purchaser Interest for each day
elapsed during such Accrual Period, annualized on a 360-day basis.


“Yield and Servicing Fee Reserve”6365 


“Yield and Fee Reserve Percentage” means, at any time, a percentage equal to:


(2L + AM + PF) x (RATR / 360)


where:


2L    =    two times the one-month LIBO in effect at such time.


AM    =    the Applicable Margin in effect at such time.


PF    =    the percentage set forth in Section 3.1(a) of the Fee Letter as in
effect at such time.


RATR    =    the Three-Month Rolling Average Turnover Ratio for the most
recently ended Calendar Month.6466 


“Yield and Servicer Fee Reserve” means, at any time, an amount equal to the sum
of (a) the product of (i) the Yield and Fee Reserve Percentage at such time and
(ii) Capital outstanding at such time plus (b) the product of (i) the Servicer
Fee Reserve Percentage at such time and (ii) the aggregate Outstanding Balance
of all Receivables at such time.6567 


All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.


______________________________
6365 This definition was deleted in its entirety by Amendment No. 8.
6466 This definition was added by Amendment No. 8.
6567 This definition was added by Amendment No. 8.





Exh. I-26
    

--------------------------------------------------------------------------------




EXHIBIT II


FORM OF PURCHASE NOTICE


[Date]


HSBC Securities (USA) Inc., as
Agent and as a Managing Agent
452 Fifth Avenue, 58th Floor
New York, New York 10018
Attention: Suzanna BairdLaurie Lawler


PNC Bank, N.A., as a Managing Agent6668 


Re: PURCHASE NOTICE


Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement, dated as of
November 27, 2007, by and among HBI Receivables LLC, a Delaware limited
liability company (the “Seller”), Hanesbrands Inc., as Servicer, the Purchasers
and Managing Agents party thereto, and HSBC Securities (USA) Inc., as Agent (the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.


The Managing Agents are hereby notified of the following Incremental Purchase
(the “Proposed Purchase”):


Purchase Price:


$[______]
 


Date of Proposed Purchase:
•    
[_______], 20[__]69
 
 


Requested Discount RatePurchase Price or Proposed Purchase:
•    
$[LIBO Rate] [Prime Rate] [Pooled Commercial Paper rate]______]
 
 
•    Proposed Purchase to be funded by Regency’s Purchaser Group:
•    $[______]70
 
 
•    Proposed Purchase to be funded by Market Street’s Purchaser Group:
•    $[______]2
 
 
•    Tenor of the initial proposed CP Tranche Period for the Proposed Purchase
to be funded by Regency’s Purchaser Group
•    See Annex I
 

___________________________________
6668 Addressees changed to reflect Resignation and Appointment Agreement and
Amendment No. 2.
69 This must be a Business Day and must be at least 2 Business Days following
the date of which this notice is delivered; provided however that any notice
given after 11:00 a.m. New York City time shall be deemed given on the next
succeeding Business Day.

Exh. II-1
    

--------------------------------------------------------------------------------




Please wire transfer the Purchase Price for the Proposed Purchase in immediately
available funds on the above‑ specified date of purchase to:
•[Account Name: _______________]
•[Account No. : _______________]
•[Bank Name & Address: _______________]
•[ABA #: _______________]
•SWIFT Code: ____________]
•Reference: [_____________]
•Telephone advice to: [Name] @ Tel. No. [(___) ___-____]]


Please advise [Name] at telephone number [(___) ___-____] if none of the Conduit
Purchasers in your Purchase Group will be making this purchase.


In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):


(i)    the representations and warranties of the Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;


(ii)    no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;


(iii)    the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and


(iv)    the amount of Aggregate Capital is $[_________] after giving effect to
the Incremental Purchase to be made on the Purchase Date.


Very truly yours,


________________________________
70 These amounts must be distributed among Purchaser Groups ratably based on
Commitment Percentages.
                

Exh. II-2
    

--------------------------------------------------------------------------------




HBI RECEIVABLES LLC


By:_______________________________
Name:
Title:

Exh. II-3
    

--------------------------------------------------------------------------------




Annex I


Date of Purchase Notice:
 
Date of Proposed Purchase:
 
Requested CP Tranche Period:
____ days, maturing on ____, 2013
 
*On the maturity date of the above requested CP Tranche Period, please re-issue
the outstanding commercial paper funded by Regency’s Purchaser Group for the
same CP Tranche Period detailed above. On each successive maturity date, the
outstanding commercial paper will be continually re-issued for the same CP
Tranche Period requested above until such time as the Seller submits a notice of
its intention to paydown outstandings under the facility or request a new CP
Tranche Period.
 
 












Exh. II-4
    

--------------------------------------------------------------------------------




EXHIBIT III


PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
 


Hanesbrands Inc.


HBI Receivables LLC
GFSI, Inc
CC Products, Inc.
Federal Employer Identification Number
20-3552316
26-1347975
74-2810748
48-1244929
Principal Place of Business
1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
9700 Commerce Parkway
Lenexa, Kansas 66219


1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
9700 Commerce Parkway
Lenexa, Kansas 66219


1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
Chief Executive Office
1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
9700 Commerce Parkway
Lenexa, Kansas 66219


1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105
9700 Commerce Parkway
Lenexa, Kansas 66219


1000 East Hanes Mill Road
Winston-Salem
North Carolina 27105


Exh. III-1
    



--------------------------------------------------------------------------------




Offices Where Records are Kept
1000 East Hanes Mill Road
Winston-Salem,
North Carolina 27105


531 Northridge Park Drive
Rural Hall
North Carolina 27045


Data Chambers Records Management:


3302 Old Lexington Road
Winston-Salem
North Carolina 27105


800 Chatham Road
Winston-Salem
North Carolina 27101
 
3929 West Point Blvd
Winston-Salem
North Carolina 27103
 
1401 Yanceyville Street
Greensboro, NC 27405
 
1435 Bethel Drive
High Point
North Carolina 7260
1000 East Hanes Mill Road
Winston-Salem,
North Carolina 27105


531 Northridge Park Drive
Rural Hall
North Carolina 27045


Data Chambers Records Management:


3302 Old Lexington Road
Winston-Salem
North Carolina 27105


800 Chatham Road
Winston-Salem
North Carolina 27101
 
3929 West Point Blvd
Winston-Salem
North Carolina 27103
 
1401 Yanceyville Street
Greensboro, NC 27405
 
1435 Bethel Drive
High Point
North Carolina 7260
9700 Commerce Parkway
Lenexa, Kansas 66219


9700 Lackman Road
Lenexa, Kansas 66219
9700 Commerce Parkway
Lenexa, Kansas 66219


9700 Lackman Road
Lenexa, Kansas 66219




Exh. III-2
    



--------------------------------------------------------------------------------




EXHIBIT IV


FORM OF REDUCTION NOTICE

[Date]
HSBC Securities (USA) Inc., as a Managing Agent
and as Agent
425 Fifth Avenue, 58th Floor
New York, New York 10018
Attention: Suzanna Baird67Laurie Lawler71 




Re: Reduction Notice
Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement, dated as of
November 27, 2007, by and among HBI Receivables LLC, a Delaware limited
liability company (the “Seller”), Hanesbrands Inc., as Servicer, the Purchasers
and Managing Agents party thereto, and HSBC Securities (USA) Inc., as Agent (the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.
Pursuant to Section 1.3 of the Receivables Purchase Agreement, the Seller hereby
notifies the Agent of the following reduction of Aggregate Capital from
Collections. The proposed date of such reduction is [DATE] (the “Proposed
Reduction Date”).6872 The amount of Aggregate Capital to be reduced on the
Proposed Reduction Date is $[_____________].
 
Very truly yours,
 
 
 
HBI RECEIVABLES LLC
 
 
 
By: _____________________
 
Name:
 
Title:



____________________________
6771 Address was amended pursuant to the Resignation and Appointment Agreement.
6872 Must be in compliance with the Required Notice Period Set forth in Exhibit
I to the Receivables Purchase Agreement.





Exh. IV-1
    

--------------------------------------------------------------------------------




EXHIBIT V


FORM OF COMPLIANCE CERTIFICATE


To: HSBC Securities (USA) Inc., as Agent and as a Managing Agent, PNC Bank,
N.A.6973, as a Managing Agent, and each of the “Purchasers” party to the
Agreement defined below.


This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of November 27, 2007 among HBI Receivables LLC (the
“Seller”), Hanesbrands Inc. (the “Servicer”), the Purchasers and Managing Agents
party thereto and HSBC Securities (USA) Inc., as Agent for such Purchasers (the
“Agreement”). Terms used herein and not otherwise defined herein shall have the
meanings assigned in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1. I, [ ], am the duly elected [ ] of Seller, and the duly elected [ ] of
Servicer.


2. Attached hereto are copies of the financial statements of Seller, including a
balance sheet, [a] statement[s] of income [and retained earnings] and a
statement of cash flows) for the [fiscal year][quarterly period] ending [____],
which, in each case, are true, complete and correct in all material respects.


3. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and Servicer and its Subsidiaries during the accounting
period covered by the attached financial statements.


4. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.


5. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with Section 9.1(h) of the Agreement, all of which
data and computations are true, complete and correct.


6. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller or Servicer, as applicable, has taken, is
taking, or proposes to take with respect to each such condition or event:


[_________________________________________________________________________
_________________________________________________________________________].


_______________________________
6973 Revised to reflect parties to Amendment No. 2.

Exh. V-1
    

--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [ __] day of [ ], 20[__].






By:_____________________________
[______] of Hanesbrands Inc.
[______] of HBI Receivables LLC

Exh. V-2
    

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE




A.
Schedule of Compliance as of [__________], 20[__] with Section 7.1(a)(iii) of
the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.



This schedule relates to the month ended: [___________], 20[__]





Exh. V-3
    

--------------------------------------------------------------------------------




EXHIBIT VI


FORM OF COLLECTION ACCOUNT AGREEMENT


(Attached.)









Exh. VI-1



--------------------------------------------------------------------------------




EXHIBIT VII


FORM OF ASSIGNMENT AGREEMENT




THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the [___] day of [____________], 20[__], by and between [_____________________]
(“Assignor”) and [__________________] (“Assignee”).


PRELIMINARY STATEMENTS


A.    This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Receivables Purchase Agreement dated as of
November 27, 2007 by and among HBI Receivables LLC, as Seller, Hanesbrands Inc.,
as Servicer, the Purchasers and Managing Agents party thereto, and HSBC
Securities (USA) Inc., as Agent (as amended, modified or restated from time to
time, the “Purchase Agreement”) and Section [__] of that certain [APA] among
[__________] (as amended, modified or restated from time to time, the “APA”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement or the
APA, as applicable.


B.    Assignor is a Committed Purchaser party to the Purchase Agreement and an
APA Bank party to the APA, and Assignee wishes to become a Committed Purchaser
and APA Bank under the Purchase Agreement and the APA, respectively; and


C.    Assignor is selling and assigning to Assignee an undivided [_____]% (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement, the APA and the Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) the Capital of
Assignor’s Purchaser Interests as set forth herein.


AGREEMENT


The parties hereto hereby agree as follows:


1.    The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Managing Agent for the Assignor in its sole
discretion) following the date on which a notice substantially in the form of
Schedule II to this Assignment Agreement (“Effective Notice”) is delivered by
such Managing Agent to the related Conduit Purchaser, the Agent, Assignor and
Assignee. From and after the Effective Date, Assignee shall be a Committed
Purchaser party to the Purchase Agreement and an APA Bank party to the APA for
all purposes thereof as if Assignee were an original party thereto and Assignee
agrees to be bound by all of the terms and provisions contained therein.


2.    If Assignor has no outstanding Capital under the Purchase Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Assignee shall be deemed to have hereby
irrevocably taken,

Exh. VII-1
    

--------------------------------------------------------------------------------




received and assumed from Assignor, the Transferred Percentage of Assignor’s
Commitment and all rights and obligations associated therewith under the terms
of the Purchase Agreement and the APA, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Section
1.1 of the Purchase Agreement and Section 2.1 of the APA.


3.    If Assignor has any outstanding Capital under the Purchase Agreement, at
or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 1.1 of the Purchase
Agreement and Section 2.1 of the APA.


4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.


5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.


6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent, the Managing Agents
and the Committed Purchasers as follows: (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Purchase Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) Assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller, any Obligor, any Seller Affiliate or the
performance or observance by the Seller, any Obligor, any Seller Affiliate of
any of their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into

Exh. VII-2
    

--------------------------------------------------------------------------------




this Assignment Agreement; (d) Assignee will, independently and without reliance
upon the Agent, any Managing Agent, any Conduit Purchaser, the Seller or any
other Committed Purchaser or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) Assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Transaction Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (f) Assignee
agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Committed
Purchaser or, when applicable, as a Purchaser.


7.    Each party hereto represents and warrants to and agrees with the Agent
that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Sections 4.1, 13.6 and 13.7 thereof.


8.    Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.


9.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


10. Assignee hereby covenants and agrees that, prior to the date which is one
(1) year and one (1) day after the payment in full of all senior indebtedness
for borrowed money of Conduit Purchaser, it will not institute against, or join
any other Person in instituting against, Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.


[ASSIGNOR]


By:_______________________
Title:    


[ASSIGNEE]


By:_______________________
Title:    


[Consented to by:
HBI RECEIVABLES LLC


By:_______________________
Title:]

Exh. VII-3
    

--------------------------------------------------------------------------------




SCHEDULE I TO ASSIGNMENT AGREEMENT




LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS




Date: [_______________], 20[__]




Transferred Percentage:    [_____]%










A-1


A-2


B-1


B-2


Assignor


Commitment
(prior to giving effect to the Assignment Agreement)


Commitment
(after giving effect to the Assignment Agreement)


Outstanding
Capital
(if any)


Ratable Share of Outstanding Capital



































A-2


B-1


B-2


Assignee


Commitment
(prior to giving effect to the Assignment Agreement)


Commitment
(after giving effect to the Assignment Agreement)


Outstanding
Capital
(if any)


Ratable Share of Outstanding Capital

























Address for Notices
[______________________]
[______________________]
Attention: [____________]
Phone: [____________]
Fax: [____________]



Exh. VII-4
    

--------------------------------------------------------------------------------




SCHEDULE II TO ASSIGNMENT AGREEMENT


EFFECTIVE NOTICE




TO: [________________________], Assignor
[________________________]
[________________________]
[________________________]




TO: [________________________], Assignee
[________________________]
[________________________]
[________________________]


The undersigned, as Agent and the Managing Agent for the Assignor’s Purchase
Group, respectively, under the Receivables Purchase Agreement dated as of
November 27, 2007 by and among HBI Receivables LLC, as Seller, Hanesbrands Inc.,
as Servicer, the Purchasers and Managing Agents party thereto, and HSBC
Securities (USA) Inc., as Agent hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of [____________],
20[__] between [__________________], as Assignor, and [__________________], as
Assignee. Terms defined in such Assignment Agreement are used herein as therein
defined.


1.    Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be [______________], 20[__].


2.    The Managing Agent, on behalf of the affected Conduit Purchaser(s) hereby
consents to the Assignment Agreement as required by Section 12.1(b) of the
Receivables Purchase Agreement and Section [___] of the APA.



Exh. VII-5
    

--------------------------------------------------------------------------------






[3.    Pursuant to such Assignment Agreement, the Assignee is required to pay
$[____________] to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]


Very truly yours,


HSBC SECURITIES (USA) INC.,
individually and as Agent




By:__________________________


Title:_________________________









Exh. VII-6
    

--------------------------------------------------------------------------------




EXHIBIT VIII


CREDIT AND COLLECTION POLICY


See Exhibit V to Receivables Sale Agreement





Exh. VIII-1
    

--------------------------------------------------------------------------------




EXHIBIT IX


FORM OF CONTRACT(S)


(Attached.)



Exh. IX-1
    

--------------------------------------------------------------------------------




EXHIBIT X


FORM OF WEEKLY REPORT

(Attached.)









Exh. X-1
    

--------------------------------------------------------------------------------




EXHIBIT XI


FORM OF SETTLEMENT REPORT

(Attached.)
 












Exh. XI-1
    

--------------------------------------------------------------------------------




EXHIBIT XII7074

[Reserved.]






















































































______________________________
7074 Amendment No. 4 amended and restated Exhibit XII in its entirety.

Exh. XII-1

--------------------------------------------------------------------------------




EXHIBIT XIII


FORM OF DAILY REPORT


(Attached.)







Exh. XIII-1

--------------------------------------------------------------------------------




SCHEDULE A7175 


PURCHASE GROUPS; COMMITMENTS; GROUP PURCHASE LIMITS




HSBC Purchase Group
 
 
 
Group Purchase Limit:
$112,500,000
 
 
Managing Agent:
HSBC Securities (USA) Inc.
 
 
Conduit Purchaser:
Bryant Park Funding LLCRegency Assets Limited
 
 
Committed Purchaser:
HSBC Bank PLCRegency Assets Limited
   Commitment:
$112,500,000
 
 
 
 
PNC Purchase Group
 
 
 
Group Purchase Limit:
$112,500,000
 
 
Managing Agent:
PNC Bank, N.A.
 
 
Conduit Purchaser:
Market Street Funding LLC
 
 
Committed Purchaser:
PNC Bank, N.A.
   Commitment:
$112,500,000



































_______________________________
7175 Schedule A was deleted and replaced in its entirety by Amendments No. 2 and
No. 8.






--------------------------------------------------------------------------------




SCHEDULE B


LIST OF CLOSING DOCUMENTS


(Attached.)




--------------------------------------------------------------------------------




SCHEDULE C7276 


SPECIAL CONCENTRATION PERCENTAGES




Obligor Name
Special Concentration Percentage


 
 
[****]
[****]%


[****]
[****]%





**** Omitted pursuant to a confidential treatment request




























































______________________________
7276 Schedule C was deleted and replaced in its entirety by Amendments No. 1,
No. 2, No. 5 and No. 8.






--------------------------------------------------------------------------------




SCHEDULE D


CALENDAR MONTHS


(Attached.)






